Citation Nr: 1114040	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  01-04 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than October 15, 1979, for the grant of service connection for end-stage renal disease, secondary to service-connected end-stage glomerulonephritis, for purposes of accrued benefits.

2.  Entitlement to an effective date earlier than November 27, 1989, for the grant of service connection for arthropathy of the left and right hands, secondary to service-connected end-stage renal disease, for purposes of accrued benefits.

3.  Entitlement to an effective date earlier than October 15, 1979, for the grant of service connection for necrosis of the left and right hips, secondary to service-connected end-stage renal disease, for purposes of accrued benefits.

4.  Entitlement to an effective date earlier than September 15, 1992, for the grant of service connection for bilateral cataracts, for purposes of accrued benefits.

5.  Entitlement to an effective date earlier than May 19, 1994, for the grant of service connection for osteoporosis of the ribs and toes, secondary to service-connected end-stage renal disease, for purposes of accrued benefits.

6.  Entitlement to an effective date earlier than May 19, 1994, for the grant of service connection for peripheral neuropathy with right foot drop, secondary to service-connected end-stage renal disease, for purposes of accrued benefits.

7.  Entitlement to an effective date earlier than June 18, 1989, for the grant of service connection for peritonitis, secondary to service-connected end-stage renal disease, for purposes of accrued benefits.

8.  Entitlement to an effective date earlier than May 19, 1994, for the grant of service connection for hypothyroidism with orthostatic hypotension, for purposes of accrued benefits.

9.  Entitlement to an increased rating for service-connected necrosis of the left hip, rated as noncompensable (zero percent disabling) from October 15, 1979, to April 23, 1989, and 10 percent disabling from April 24, 1989, for purposes of accrued benefits.

10.  Entitlement to an increased rating for service-connected necrosis of the right hip, rated 40 percent disabling from May 19, 1994, for purposes of accrued benefits.

11.  Entitlement to a compensable disability rating from June 18, 1989 to May 18, 1994, and a rating higher than 10 percent for service-connected peritonitis from May 19, 1994, for purposes of accrued benefits.

12.  Entitlement to an increased rating for service-connected hypothyroidism with orthostatic hypotension, rated as 10 percent disabling from May 19, 1994, and noncompensable from August 4, 1995, for purposes of accrued benefits.

13.  Entitlement to a disability rating higher than 10 percent for service-connected osteoporosis of the ribs and toes, for purposes of accrued benefits.

14.  Entitlement to a disability rating higher than 10 percent for service-connected peripheral neuropathy with right foot drop, for purposes of accrued benefits.

15.  Entitlement to an increased rating for service-connected right hand arthropathy, rated as 20 percent disabling from November 27, 1989, to February 27, 1994, and 70 percent disabling thereafter, for purposes of accrued benefits.

16.  Entitlement to a disability rating higher than 40 percent for service-connected left hand arthropathy from November 27, 1989, to February 27, 1994, and 60 percent disabling thereafter, for purposes of accrued benefits.

17.  Entitlement to special monthly compensation (SMC) at a higher rate, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1971, and died in June 1998.  The appellant, as surviving spouse, is seeking entitlement to accrued benefits deriving from the Veteran's claims that were pending at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In April 2001, jurisdiction was transferred to the RO in Salt Lake City, Utah, when the appellant became a resident of the State.

At the time of the Veteran's death, he had several claims on appeal to the Board. However, as a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); cert. denied, 117 
S. Ct. 2478 (1997); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Nevertheless, as authorized by law, the appellant has filed a claim for accrued benefits deriving from the Veteran's pending claims, as reflected on the first pages of the present decision and discussed below.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); cert. denied, 525 U.S. 834 (1998) (surviving spouse's entitlement to a Veteran's accrued benefits is a derivative claim, and is viable only if the Veteran had a claim pending at death).

This case presents with a lengthy procedural history.  Previously, in a May 2002 decision, the Board granted increased ratings for service-connected peritonitis and right and left hand arthropathy but denied the appellant's earlier-effective-date claims and entitlement to service connection for bilateral carpal tunnel syndrome, for accrued benefits purposes.  The Board also referred several claims to the RO for appropriate development and adjudication at that time.  The appellant appealed the Board's May 2002 decision to the U.S. Court of Appeals for Veterans Claims (Court).  After litigation of the issues, the Court issued a September 2004 Order, which vacated the Board's May 2002 decision (and the June 2002 RO rating decision implementing the Board decision) and remanded the appeal for re-adjudication consistent with the Order.  The Secretary of Veterans Affairs appealed.

In March 2008, the U.S. Court of Appeals for the Federal Circuit noted that this case had been stayed pending its decision in Roan v. Principi, 2004-7093, which itself had been stayed pending the disposition in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and its companion case, Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In the March 2008 order, the Federal Circuit noted that summary affirmance was appropriate in this case and, accordingly, summarily affirmed the judgment of the Court.  The case returned to the Board.  

In June 2009, the Board remanded the claims for additional notice and evidentiary development.   

It is notable that the issue of entitlement to service connection for bilateral carpal tunnel syndrome, for purposes of accrued benefits, was on appeal at that time and was included in the Board's remand.  However, after the additional development obtained pursuant to the remand was accomplished, service connection for carpal tunnel syndrome, for accrued benefits purposes, was established with a 10 percent rating for the right hand and a 10 percent rating for the left hand effective March 5, 1998.  See June 15, 2010 rating decision.  Because that issue has been fully resolved in the appellant's favor, it is no longer on appeal and will not be adjudicated herein.  

The Board also notes that it appears that the RO did not vacate its June 2002 rating decision that implemented the now vacated May 2002 Board decision, which granted increased ratings for peritonitis, arthropathy of the right hand, and arthropathy of the left hand.  Indeed, the rating sheet associated with the June 2010 rating decision reflects that the Veteran was awarded a 10 percent disability evaluation for peritonitis from May 19, 1994 (for accrued benefits purposes), a 70 percent disability rating for right hand (major) arthropathy and amyloidosis from February 28, 1994 (for accrued benefits purposes), and a 60 percent disability rating for left hand (minor) arthropathy and amyloidosis from February 28, 1994 (for accrued benefits purposes).  See May 2002 Board decision.  The disability ratings awarded for arthropathy of the right and left hands are the maximum schedular ratings allowable under DC 8512.  Thus, for the portion of the claim/appeal period during which the Veteran has been awarded the maximum schedular rating for arthropathy of the right and left hands, the Board finds that these issues have been fully resolved in the appellant's favor and no further appellate review is warranted.  

Before turning to the merits of this appeal, there are other matters that must be addressed.  

In March 1994, the RO granted the Veteran service connection for chronic renal failure, and assigned a 100 percent disability rating for that disorder.  Thereafter, in September 1994, the Veteran requested a rating of permanency for that evaluation; however, it does not appear that the RO ever adjudicated that issue.  Therefore, that claim was rendered moot by the Veteran's death.  

Also, in May 1993, the Veteran raised a claim for a gastric ulcer and anemia, as due to his end-stage renal disease and, in 1997, again raised a claim of service connection for anemia due to renal disease.  In May 1997, he also appeared to contend that he had hypertension due to his service-connected renal disease.  Those matters still appear to be pending.

At the time of his death, the Veteran also had pending claims for a clothing allowance, specially adapted housing, and an automobile purchase allowance.  In a July 2001 decision, the RO granted the claim of entitlement to a clothing allowance, for the purpose of accrued benefits.  

With respect to the claim for specially adapted housing, in a June 1998 written statement, the appellant requested that the "application for adaptive housing be ignored" and said that, as the Veteran is "no longer alive . . . there is no need for a stair lift."  The appellant's statement constitutes written withdrawal of the substantive appeal with regard to the issue of entitlement to specially adapted housing, for the purpose of accrued benefits.  See 38 C.F.R. § 20.204.  

Regarding the March 1998 claim for automobile purchase assistance, the RO indicated, in the July 2001 Supplemental Statement of the Case (SSOC), that the Veteran had submitted a VA Form 10-1394 which was used as an application and authorization for adaptive equipment through the VA Health Care System.  The RO said the form should have been submitted to the VA Medical Center to be authorized and approved prior to the authorization of installation of adaptive equipment.  in light of the appellant's claim for accrued benefits, the Board is referring this matter, below, to the RO for review and action by the appropriate VA element, in this case the Veterans Health Administration (VHA), and then consideration by the RO.

In its March 1997 rating decision, the RO deferred consideration of the Veteran's claim for service connection for hyperparathyroidism, and denied his claims for entitlement to service connection for dialysis-associated amyloidosis and for a skin disorder of both hands and wrists, variously identified as porphyria cutanea tarda (PCT).  However, those claims were not among those considered by the RO in its March 1999 decision regarding the appellant's claim for accrued benefits.  In a May 2001 statement which accompanied her substantive appeal, the appellant noted the RO's failure to address the claims regarding dialysis-related amyloidosis and PCT. She also noted that hyperparathyroidism, rather than hypothyroidism, more accurately described the Veteran's disability.  The July 2001 SSOC reflects the appellant's concern regarding the claim for dialysis, but the RO failed to consider it for the purpose of accrued benefits.  

The Board notes, however, that it appears upon review of the June 2010 rating decision that the Veteran's disorder of amyloidosis affecting the hands is now included in the grant of service connection for arthropathy of the left and right hands.  Similarly, the Veteran's history of parathyroidism is included in the grant of service connection for hypothyroidism with orthostatic hypotension.  Further, it is shown that service connection (for purposes of accrued benefits) has been established for PCT associated with end-stage renal disease and assigned a 10 percent rating from May 15, 1997.  Thus, these issues were resolved during the course of remand, and referral to the RO for further action is no longer necessary.  

Thus, the issues of: entitlement to service connection for a gastric ulcer and anemia, due to end-stage renal disease, for the purposes of accrued benefits; and entitlement to an automobile purchase allowance for the purposes of accrued benefits have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action.  

Also, the issue of entitlement to SMC at a higher rate, for purposes of accrued benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  On October 15, 1979, the Veteran filed a formal claim, on the VA Form 21-526, for entitlement to service connection for chronic renal failure; service connection for a kidney disorder was granted by the Board in January 1994, and the RO, in implementing the Board's decision, assigned a 100 percent disability rating, effective from October 15, 1979, for end-stage renal disease secondary to chronic glomerulonephritis.
 
2.  There is no communication received prior to October 15, 1979, which established an informal or formal claim of service connection for a kidney disorder.  

3.  Service connection was granted for arthropathy of the left and right hands, secondary to end-stage renal disease, and the Veteran was assigned compensable ratings, effective from November 27, 1989.

4.  There is no communication received prior to November 27, 1989, which established an informal or formal claim of service connection for arthropathy of the hands.  

5.  In February 1995, service connection was granted for necrosis of the hips, and the Veteran was assigned compensable ratings, effective from October 15, 1979.

6.  There is no communication received prior to October 15, 1979, which established an informal or formal claim of service connection for necrosis of the hips.  

7.  In February 1995, service connection for bilateral cataracts was granted; the Veteran was assigned a 30 percent disability rating, effective from September 15, 1992.

8.  There is no communication received prior to September 15, 1992, which established an informal or formal claim of service connection for bilateral cataracts.  

9.  In February 1995, service connection for osteoporosis of the ribs and toes, secondary to end-stage renal disease, was granted, and a 10 percent disability evaluation was assigned, effective from May 19, 1994.

10.  The Veteran filed a claim for bone disease on March 30, 1993; there is no earlier communication which may be construed as an informal or formal claim of service connection for osteoporosis.  

11.  In February 1995, service connection for peripheral neuropathy with right foot drop, secondary to end-stage renal disease, was granted; a 10 percent disability evaluation was assigned, effective from May 19, 1994.

12.  The Veteran is shown to have filed a claim for nerve and muscle damage on March 30, 1993; there is no earlier communication which may be construed or established as an informal or formal claim of service connection for peripheral neuropathy with a right foot drop.  

13.  In February 1995, service connection was granted for peritonitis due to end-stage renal disease; a noncompensable evaluation was assigned, effective from June 18, 1989.

14.  There is no communication received prior to June 18, 1989, which established an informal or formal claim of service connection for bilateral cataracts.  

15.  In February 1995, service connection was granted for hypothyroidism with orthostatic hypotension, secondary to end stage renal disease; a 10 percent disability evaluation was assigned, effective from May 19, 1994, and a noncompensable evaluation was assigned, effective from August 4, 1995.

16.  There is no communication received prior to May 19, 1994, which established an informal or formal claim of service connection for hypothyroidism with orthostatic hypotension.  

17.  For the portion of the claim/appeal period before April 24, 1989, the Veteran's left hip necrosis was manifested by subjective complaints of pain, without characteristic attacks occurring one to three times a week.  

18.  For the period from April 24, 1989, the Veteran's left hip necrosis was manifested by subjective complaints of pain, without characteristic attacks occurring three to six times a week.

19.  For the period from May 1994, the Veteran's right hip necrosis was manifested by subjective complaints of pain and unsteadiness, without evidence of ulcers or sores, and no claudication.

20.  For the entire/claim appeal period, the Veteran's service-connected peritonitis was manifested by occasional diarrhea and constipation, with no medical evidence of abdominal distention or obstruction.

21.  For the entire claim/appeal period beginning August 1995, the Veteran's service-connected hypothyroidism with orthostatic hypotension was not manifested by an increase in thyroid-stimulating hormone levels, and he did not show a need for the continued use of medication.

22.  For the entire/claim appeal period, the Veteran's osteoporosis of the toes and ribs was manifested by no more than subjective complaints of pain on motion, without muscle spasms, pain to palpation of the metatarsals, weakness, excess fatigability, incoordination, and hallux valgus or hallux rigidus.

23.  For the entire claim/appeal period, the Veteran's service-connected peripheral neuropathy with right foot drop was manifested by no more than mild nerve impairment.

24.  For the claim/appeal period prior to February 28, 1994, the Veteran's right-hand arthropathy more closely approximated complete paralysis of the lower radicular group, with substantial loss of use of the hand.   

25.  For the claim/appeal period prior to February 28, 1994, the Veteran's left-hand arthropathy more closely approximated complete paralysis of the lower radicular group, with substantial loss of use of the hand.

26.  The Veteran died in June 1998; at the time of his death, he had claims pending for earlier effective dates for the award of service connection for end-stage renal disease, left and right hand arthropathy, necrosis of both hips, bilateral cataracts, osteoporosis of toes and ribs, peripheral neuropathy with right foot drop, peritonitis, and hypothyroidism with orthostatic hypotension; service connection for bilateral carpal tunnel syndrome and increased disability evaluations for left hip and right hip necrosis, left hand and right hand arthropathy, peritonitis, osteoporosis of the ribs and toes, peripheral neuropathy with right foot drop, and hypothyroidism with orthostatic hypotension.

27.  The appellant filed a claim for accrued benefits in June 1998, within a year after the Veteran's death.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than October 15, 1979, for the grant of service connection for end-stage renal disease, secondary to service-connected end-stage glomerulonephritis, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).  

2.  The requirements for an effective date earlier than November 27, 1989, for the grant of service connection for arthropathy of the left and right hands, secondary to service-connected end-stage glomerulonephritis, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).  

3.  The requirements for an effective date earlier than October 15, 1979, for the grant of service connection for necrosis of the left and right hips, secondary to service-connected end-stage glomerulonephritis, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).  

4.  The requirements for an effective date earlier than September 15, 1992, for the grant of service connection for bilateral cataracts, secondary to service-connected end-stage glomerulonephritis, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).  

5.  The requirements for an effective date of March 30, 1993, for the grant of service connection for osteoporosis of the ribs and toes, secondary to service-connected end-stage glomerulonephritis, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).  

6.  The requirements for an effective date of March 30, 1993, for the grant of service connection for peripheral neuropathy with right foot drop, secondary to service-connected end-stage glomerulonephritis, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).  

7.  The requirements for an effective date earlier than June 18, 1989, for the grant of service connection for peritonitis, secondary to service-connected end-stage glomerulonephritis, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).  

8.  The requirements for an effective date earlier than May 19, 1994, for the grant of service connection for hypothyroidism with orthostatic hypotension, secondary to service-connected end-stage glomerulonephritis, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).  

9.  The criteria for a higher evaluation for necrosis of the left hip, secondary to end-stage renal disease, rated as noncompensable from October 15, 1979, and 10 percent disabling from April 24, 1989, for purposes of accrued benefits, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.104, DC 7599-7117 (both prior to and from January 12, 1998).

10.  The criteria for a higher evaluation for necrosis of the right hip, secondary to end-stage renal disease, rated as 40 percent disabling from May 19, 1994, for purposes of accrued benefits, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.104, DC 7599-7117 (2010).

11.  Resolving reasonable doubt in favor of the appellant, the criteria for a 10 percent disability rating for service-connected peritonitis, for purposes of accrued benefits, have been met for the portion of the claim/appeal period from June 18, 1989, to May 18, 1994.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, DC 7399-7301 (2010).

12.  The criteria for a disability rating higher than 10 percent for service-connected peritonitis, for purposes of accrued benefits, have not been met or approximated for the portion of the claim/appeal period beginning May 19, 1994.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, DC 7399-7301 (2010).

13.  The criteria for a higher disability rating for service-connected hypothyroidism with orthostatic hypotension, rated as noncompensable from August 4, 1995, forward, for purposes of accrued benefits, have not been met or approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.119, DC 7599-7903 (2010).

14.  The criteria for a higher disability rating for service-connected osteoporosis of the ribs and toes, rated as 10 percent disabling, for purposes of accrued benefits, have not been met or approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.119, DC 7599-5013 (2010).

15.  The criteria for a higher rating for service-connected peripheral neuropathy with right foot drop, rated as 10 percent disabling, for purposes of accrued benefits have not been met or approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.119, DC 7599-5013 (2010).

16.  The criteria for a 70 percent rating for arthropathy of the right hand, due to end-stage renal disease, for purposes of accrued benefits, have been approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.119, DC 7599-8512 (2010).

17.  The criteria for a 60 percent rating for arthropathy of left hand, due to end-stage renal disease, for the purposes of accrued benefits, have been approximated for the entire/claim appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.119, DC 7599-8512 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated.

The appellant is challenging the effective dates assigned following the grant of service connection for the Veteran's end-stage renal disease, necrosis of the right and left hips, arthropathy of the right and left hands, bilateral cataracts, osteoporosis of the toes and ribs, peritonitis, hypothyroidism with orthostatic hypotension, and peripheral neuropathy with right foot drop, for the purposes of accrued benefits.  The appellant is also challenging, in most cases, the disability ratings initially assigned for the aforementioned service-connected disabilities, for the purposes of accrued benefits.  

It is notable that the Court, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement (NOD), such as in this case.  

Notwithstanding the above, review of the record reveals that adequate VCAA notice for the appellant's claims was provided in this case by way of the November 2009 notice letter.  In said letter, the appellant was advised how VA determines the disability rating and effective date once service connection has been established and given a description of the types of information and evidence that she should provide in support of the claims.  It is notable that the November 2009 notice letter was sent pursuant to the Board's June 2009 remand.  The appellant has not alleged any deficiency of VCAA notice with respect to her claims.

Further, because the appellant's claims were readjudicated following receipt of the November 2009 notice letter, any defect with respect to the timing of the notice has been cured.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been satisfied, to the extent applicable, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

With regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) are of record, and post-service treatment records adequately identified as relevant to the claims have been obtained, to the extent possible, and are associated with the claims folder.  In addition, numerous written statements from the Veteran and the appellant are included in the record pertaining to the claims.  The appellant has not identified any other pertinent evidence, not already of record, which would need to be obtained for an equitable disposition of this appeal.  Thus, it appears that all obtainable evidence identified by the appellant relative to her claims has been obtained and associated with the multi-volume claims file.

Further, it is noted that the Veteran was afforded with medical examinations in 1994 and 1995 for his increased rating claims.  The examination reports include all relevant findings and are deemed adequate for the purposes of this adjudication.  The Veteran himself also submitted private medical evidence in support of his claims during the course of his appeals, and VA treatment records were obtained.  Although, in April 1998, new VA medical examinations were scheduled, unfortunately, the Veteran died before they could be performed.  Thus, the Board is satisfied that all relevant facts have been properly and sufficiently developed, and that the appellant will not be prejudiced by our proceeding to a decision on the basis of the evidence currently of record regarding her claims for accrued benefits.
 
Neither the appellant nor her representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claims adjudicated herein.  The Board further finds that there has been compliance with our prior remand with respect to the claims adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

II.  Factual Background

The record shows that, in October 1979, the Veteran filed an original claim for service connection for chronic renal failure.  In connection with his claim, the RO reviewed his STRs, which were devoid of any findings or treatment for a kidney disorder, and a record indicating that VA had hospitalized him in November 1973 for nephrotic syndrome.  The RO also reviewed private medical records, dated from July to November 1976, indicating that the Veteran was hospitalized for treatment of end-stage renal disease secondary to chronic glomerulonephritis, and underwent a failed cadaver renal transplant and a transplant nephrectomy.

The Veteran's claim for service connection for chronic renal failure was denied by the RO in a February 1980 rating decision.  The Veteran was notified of the RO's action and of his appellate rights and, in an April 1980 written statement, objected to the RO's denial.  In submitted private medical records, dated from April to November 1973, it was noted that the Veteran was diagnosed with advanced membranous glomerulopathy (membranous glomerulonephritis) which was treated with steroids, but his nephrotic syndrome persisted.  It was also noted that, in April 1975, he began hemodialysis and then underwent the failed transplant and returned to chronic dialysis.  In a March 1980 statement, a private physician reported that the Veteran had aseptic necrosis of the hips that required a wheelchair.  In a May 1980 rating action, the RO confirmed and continued its denial.

In February 1981, the Veteran submitted a second application for benefits, in which he claimed service connection for end-stage renal disease and glomerulonephritis that had started in April 1973.  In a May 1981 letter to the Veteran, the RO advised that the claim had been previously denied in February 1980.

In February 1989, the Veteran submitted a third application for disability benefits, and requested service connection for membranous glomerulonephritis.  In connection with this claim, the RO reviewed a November 1973 VA pathology report that reflected a diagnosis of membranous glomerulopathy (membranous glomerulonephritis) (biopsy).  In an April 1989 letter to the Veteran, the RO said that his recent claim for chronic renal failure duplicated his October 1979 claim and that he needed to submit new and material evidence in order to reopen the previously disallowed claim.

The Veteran submitted an April 1989 statement from W.H.W., M.D., his treating physician for the past ten years, who said it was difficult to document the onset of the Veteran's kidney disease, but that it could have been present for two or three years prior to the initial medical contact.  Dr. W said that the advanced nature of the changes on the June 1973 biopsy tended to substantiate the idea that the process had been on-going for some time prior to the initial diagnosis.  The Veteran also submitted VA medical records, dated from 1981 to 1988, which included diagnoses of, and treatment for, end-stage renal disease and recurrent peritonitis (with three episodes through 1988).  In November 1990 and February 1991 statements, Dr. W said that, while it was almost impossible to date the onset of the disease process, it almost certainly had been on-going for many months to years prior to its first manifestations, and most certainly within one year of separation from service.  In a March 1991 rating decision, the RO confirmed and continued its prior denial.  In April 1991, the Veteran filed a Notice of Disagreement as to the RO's action and maintained that his renal disease was incurred in or related to service.

At a June 1991 personal hearing at the RO, the Veteran, accompanied by his wife, testified that he believed the symptoms he experienced in service, including chronic fatigue, left lower quadrant pain, anemia, headaches, and nausea, were early symptomatology of chronic renal disease.

In October 1991, the Board remanded the Veteran's claim for de novo review.  The Board noted that the February 1980 decision had not become final, because the Veteran had submitted a timely NOD but the RO had not taken any subsequent action on the NOD.  The RO, in a December 1991 rating decision, confirmed and continued its prior denial of entitlement to service connection for end-stage renal disease.

Additional evidence added to the record includes VA and non-VA medical records, dated from 1973 to 1991, indicating that, in April 1973, the Veteran was treated for gross edema, of undetermined etiology, with a need to rule out nephritis.

In a June 1992 decision, the Board denied the Veteran's claim for service connection for a kidney disorder.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (known as the U.S. Court of Veterans Appeals prior to March 1, 1999) and, in a June 1993 Memorandum Decision, the Court stated that it was unclear whether the Board had reviewed all the medical evidence of record in reaching its decision, noting Dr. W's November 1990 and February 1991 statements.  The Court remanded the claim to the Board to provide adequate reasons or bases for its decision and to substantiate its ultimate findings and conclusions with independent medical authority.

In a May 1993 statement, the Veteran raised claims for complications due to his chronic renal failure that included heart disease, pulmonary pathology, bone disease, nerve and muscle damage affecting both hands, legs, arms, shoulders, and his neck, loss of vision, peritonitis, severe anemia, and gastric ulcer.

Added to the record was an August 1993 statement from R.S., M.D., a nephrologist and associate of Dr. W, who had treated the Veteran.  The specialist concluded there was a reasonable likelihood that the Veteran's renal problems were in the early stages when he was discharged from service.  Also added to the record was an October 1993 VA medical advisory opinion indicating that it was reasonable to conclude that the Veteran's chronic membranous glomerulonephritis had its onset either in service or within the year following discharge.

The Board, in a January 1994 decision, found that the Veteran's glomerulonephritis was probably present within a year of his April 1971 discharge from service, and granted service connection for a kidney disorder.

In a February 1994 statement, Dr. S said the Veteran had chronic renal failure that required peritoneal dialysis and had chronic and severe arthropathy due to the disorder, and required assistance with activities of daily life.  In a March 1994 statement, Dr. W reported that the Veteran had suffered renal failure since the early to mid-1970's, started on hemodialysis in 1975, and then switched to chronic ambulatory peritoneal dialysis (CAPD).  Dr. W indicated that there were a number of problems associated with the Veteran's dialysis and medical condition that required a medical attendant, including chest pain, light-headedness, and shortness of breath.

The RO, in a March 1994 rating decision, granted service connection for end-stage renal disease, secondary to chronic glomerulonephritis, with post-operative transplant and transplant nephrectomy, and awarded a 100 percent disability evaluation, effective from October 15, 1979.  At that time, the RO denied a claim for special monthly compensation based upon the need for regular aid and attendance of another person.

A May 1994 VA medical examination report reflects the complications of the Veteran's renal failure and chronic dialysis including aseptic necrosis of both hips, right greater than left.  His symptoms included pain and weakness in the right leg, he walked with a cane, and he needed assistance to arise from a sitting position.  Other complications included coronary artery disease, bilateral cataracts, and arthropathy of both hands.  It was noted that the Veteran had chronic renal arthropathy that caused his joints to become diffusely swollen, and primarily affected his hands.  He was unable to make a complete fist and perform tasks requiring fine motor skills, such as buttoning his clothing or operating the dialysis machine.  Additional complications included osteoporosis (he was status post multiple rib fractures from sneezing), hypothyroidism (he underwent a parathyroidectomy to help relieve this), peripheral neuropathy with right foot drop, and orthostatic hypotension with episodes of loss of consciousness.  It was noted that the Veteran was chronically hypotensive, with a usual systolic blood pressure of 80 or 90.  Another complication was multiple episodes of peritonitis, with none in the last five years.

Pertinent examination findings revealed that the Veteran was chronically ill-looking, with a brown discoloration of the skin.  He walked with a cane and limp that favored the left.  His blood pressure was 90 over 62, pulse was 64, and respiration rate was 16.  On his abdomen there were multiple wound sites from previous peritoneal catheters.  There were gross deformities of the hands, with decreased muscle tone.  The joints were diffusely swollen, and range of motion for both flexion and extension of the fingers and wrists was dramatically reduced.  The Veteran was unable to grasp the examiner's fingers with either hand.  Range of motion of the shoulder was significantly limited, with no abduction beyond approximately 40 degrees.  Strength in the biceps in the shoulders was normal.  There was pain with flexion and extension of the right hip and lower leg.  The Veteran's gait was very unsteady, even with a cane, and he limped.

In August 1994, the Veteran filed an NOD as to the RO's March 1994 action, in which he maintained that he had filed informal claims for service connection as early as May 1973 and as late as December 1974.

A voluminous amount of medical evidence was added to the record, including VA and non-VA medical records, dated from May to December 1974, and through 1994, some duplicative of those previously received, indicating that the Veteran was treated for idiopathic membranous glomerulonephritis.

Added to the record was a May 1994 statement from Dr. S, to the effect that the Veteran had chronic and severe arthropathy due to his chronic renal failure, which markedly reduced his joint mobility and ability to use his hands.  In an October 1994 statement, Dr. W said that, due to the Veteran's kidney failure, he had developed severe and permanent changes in his joints that restricted his range of motion.  Dr. W opined that the Veteran was permanently and totally disabled and would not improve in his functional status.

In a February 1995 rating decision, the RO granted service connection for multiple disabilities due to the Veteran's service-connected end-stage renal disease.  In this regard, service connection was established for arthropathy of the hands, evaluated as 40 percent disabling for the left (minor) hand and 50 percent disabling for the right (major) hand, effective from February 28, 1994.  The RO granted service connection for necrosis of the hips, evaluated as 40 percent disabling for the right hip and noncompensable for the left hip, effective from May 19, 1994.  Service connection for bilateral cataracts was granted and assigned a noncompensable evaluation, effective from May 19, 1994.  Service connection was also granted for osteoporosis of the ribs and toes with a noncompensable disability evaluation, effective from May 19, 1994.  Service connection was granted for hypothyroidism with orthostatic hypotension, awarded a 10 percent disability evaluation, effective from May 19, 1994. 

In addition, the RO granted service connection for peripheral neuropathy with a right foot drop, and awarded a 10 percent disability evaluation, effective from May 19, 1994.  Service connection for multiple episodes of peritonitis was granted and assigned a noncompensable disability evaluation, effective from May 19, 1994.  Also, service connection for coronary artery disease with angina due to service-connected end-stage renal disease was granted, and included under the evaluation for end-stage renal disease.

In April 1995, the Veteran submitted an NOD as to the RO's March 1994 award, and maintained that he suffered from bilateral arthropathy of the hands earlier than 1994.

Evidence added to the file includes an August 1995 VA visual examination report reflecting the Veteran's history of having cataract surgery in his left eye in 1991 and in his right eye in 1993 at a private medical facility.  Uncorrected visual acuity in his right eye was 20/25, and in the left eye was 20/20.  Best-corrected visual acuity was 20/20 in each eye.  The Veteran was able to read 20/30 equivalent print at "near" with his present eyeglasses correction.  His pupils were round and normally reactive.  Intraocular pressures were 14 on the right and 12 on the left.  The Veteran's pupils were dilated, and slit lamp examination showed in each eye a nicely-centered posterior chamber intraocular lens, with intact posterior capsule and a clear visual axis.  Retinal examination findings were unremarkable.  The clinical impression was status post cataract surgery, bilateral, with nicely placed posterior chamber intraocular lens in each eye.

Also in August 1995, the Veteran underwent a VA examination for hypothyroidism and peripheral nerve disorder.  According to the examination report, he denied a history of hypothyroidism and said he underwent a parathyroidectomy in the mid-1980's for primary hyperparathyroidism.  Apparently, one of the parathyroid glands had been implanted subcutaneously in his forearm, but then the Veteran had had problems with hypocalcemia.  He denied a history of taking thyroid replacement.  Regarding his right lower extremity neuropathy, he had experienced right foot drop since his 1976 renal transplant surgery and hospitalization.  Currently, he experienced a mild foot drop and a lateral rotation of the ankle with walking.  Interpretation of his gait was complicated by his bilateral aseptic necrosis of the hips, which made his gait abnormal.  On examination, the Veteran's blood pressure was 90/70. His thyroid showed no palpable thyromegaly or masses.  Lower extremity examination revealed a very mild decrease in strength of dorsiflexion of the right foot, being nearly normal, compared with normal strength on the left.  There were no sensory deficits of either lower extremity.  Deep tendon reflexes were 1+ above the knees and absent above the ankles.  The clinical impression was that there was no evidence of hypothyroidism, by clinical examination or past history, and normal laboratory results were noted.  A mild right foot drop was noted, of unknown etiology, that appeared to have started during the Veteran's renal transplant surgery.

The Veteran also underwent a VA orthopedic examination in August 1995.  According to the record, after the failed renal transplant, he had been placed on high dose steroids that resulted in his developing bilateral femoral head necrosis.  He was given a wheelchair in 1979.  Currently, he walked with a cane and complained of severe bilateral hip pain, right greater than left.  He was sometimes unable to bear any weight on his left hip, which was often unstable.  He was unable to flex his left hip to get dressed, and was unable to arise out of a chair unassisted.  He also had a long history of osteoporosis due to chronic steroid use, and had experienced several rib fractures in the past just from sneezing.  He had fractured a great toe two years earlier just from dragging his foot on the floor.  He denied current rib pain.

On examination, the Veteran was noted to be in moderate distress, and needed assistance to arise out of the chair and onto and off the examination table.  He had a slow gait, with use of a cane.  There was tenderness over the greater trochanter on the left.  Range of motion of the hips was left abduction from 0 to 40 degrees, adduction from 0 to 20 degrees, flexion from 6 to 90 degrees, extension from -6 degrees to 20 degrees, external rotation from 0 to -35 degrees, and internal rotation from 0 to -20 degrees.  Sensory examination was essentially normal.  Examination of the ribs revealed tenderness on the right chest wall over the 7th to 9th ribs at the level of the axilla; his toes were tender on palpation globally from the metacarpophalangeal joints to the proximal interphalangeal joints, bilaterally.  Flexion of the great toe was to 5 degrees right and 10 degrees, left, and extension was to 10 degrees, bilaterally.  Pertinent diagnoses included bilateral femoral head necrosis, secondary to chronic steroid use, and osteoporosis of the ribs and great toes, secondary to steroid use.

Additional evidence added to the record in June 1995 includes private medical records dated in 1979 and from 1986 to 1990.  The records indicate that, in November 1986, bilateral carpal tunnel syndrome was diagnosed.  The records reveal that the Veteran underwent carpal tunnel releases in 1986 and 1987.  Probable mild distal polyneuropathy was noted in 1986.  During 1989, he complained of bilateral hand stiffness and, in December 1989, he was diagnosed with anemia, arthropathy, and perhaps peripheral vasoconstriction that were thought due to parathormone, chronicity of disease, and/or aluminum.

In a September 1995 rating decision, the RO awarded a 30 percent disability evaluation for bilateral cataract extraction, a 10 percent evaluation for osteoporosis of toes and ribs, and a 10 percent evaluation for left hip necrosis, all effective from May 19, 1994.  The service-connected hypothyroidism with orthostatic hypotension disability evaluation was reduced to noncompensable, effective August 4, 1995.  The RO also granted the Veteran's claim for SMC.

In an October 1995 statement, the Veteran asserted that 1986 was a more appropriate date for the award of service connection for arthropathy of both hands.  Also that month, October 1995, the RO granted an earlier effective date, from December 10, 1992, for the grant of service connection for bilateral cataracts, status post intraocular lens implants.

In November 1995, the Veteran submitted an NOD in which he maintained that necrosis of both hips had started in 1979, evidenced by his need to use a wheelchair at that time.  He also contended that earlier effective dates should be awarded for his bilateral cataract condition, osteoporosis, peripheral neuropathy with right foot drop, and hypothyroidism with hypotension.  The Veteran said an earlier effective date, to 1982 or 1983, was warranted for the award of service connection for peritonitis.  He asserted that a higher evaluation, of at least 10 percent, was warranted for the left hip disability.

In December 1995, the RO received private treatment records, dated from 1979 to 1995, including records from Dr. W.  The records show that, in December 1992, the Veteran was noted to have significant decreased visual acuity in his left eye, and underwent cataract surgery.  In June 1994, he was examined for a painful right hip and was observed to have severely limited range of motion, at least as much by pain as by actual motion restriction.  Roentgenographs showed extensive degenerative changes with joint erosion.  The left hip was grossly intact.  Avascular necrosis associated with renal failure was diagnosed, and the Veteran met the categorization for total hip replacement.  He underwent right eye cataract surgery in August 1994.

In a January 1996 statement, Dr. W said that the Veteran had increased problems with arthralgias and joint stiffness, and marked swelling of both hands and wrists that caused limitation of motion.  The Veteran also had severe bilateral hip pain that affected his ability to walk.  According to the medical specialist, he had synovial thickening, thought to be compatible with amyloid deposition related to accumulation of beta II micro-globulin, often found in patients with chronic renal failure.

Added to the record is a January 1996 VA Agent Orange examination report.  The examiner noted that the Veteran was examined by a private dermatologist who thought that he had either porphyria cutanea tarda (PCT) or pseudo-porphyria cutanea tarda.  On examination, pertinent findings included scattered skin lesions on the Veteran's hands, which were stiff and swollen.  His blood pressure was 80/60.  The clinical impression included dialysis-associated amyloidosis and possible PCT; the Veteran was referred to a dermatologist.

According to an undated private medical record from D.C., M.D., the Veteran had dialysis-related amyloid since 1986 when documented with carpal tunnel syndrome and surgical release.  Current symptoms included hand and shoulder involvement with substantial limitation of activities.

In February 1996, VA afforded the Veteran a fee-based private dermatology examination, performed by B.C.T., M.D.  According to the examination report, the specialist reviewed the claims folder, diagnoses, test results, current examination findings and current medical literature.  Diagnoses included thickening of the hands and erosive changes in the dorsal hands and anterior lower legs, thought to be either PCT of the acquired type or pseudo-PCT, in this case most likely due to dialysis.  The tentative diagnoses were pseudo-porphyria cutanea tarda (on the) the skin of the dorsal hands and lower legs, and possible dialysis associated amyloidosis (on the) skin of both hands and wrists.

In February 1996, the Veteran filed a claim of entitlement to dialysis-related amyloidosis due to service-connected renal failure disease.  That month, he filed his substantive appeal and more than 100 pages of medical evidence, which included private and VA medical records, dated from 1979 to 1995, some duplicative of that previously received.  The records include private ophthalmologic records, dated from March to December 1992, indicating that he was seen for a cataract evaluation in March and that, in September, it was noted that he needed cataract surgery.  The records indicate that the Veteran underwent a total parathyroidectomy with implantation in the right brachial radialis muscle in July 1983.

The records further document that the Veteran was treated for staphylococcus aureus at the peritoneum dialysis catheter site in October 1987, and underwent left carpal tunnel release in January 1988.  He was hospitalized in May 1989, was noted to have an ongoing peritoneal dialysis catheter exit site infection for one year, and was hospitalized again in June 1989.  A September 1989 record indicates that the Veteran was privately hospitalized for removal of a peritoneal foreign body, e.g., a peritoneal dialysis catheter.  The record reflects that the Veteran had chronic tunnel site infection with repeated cultures of staph aureus and recurrent bouts of staph aureus peritonitis.  A February 1990 a private medical record includes a diagnosis of hyperparathyroidism.

Further, the evidence submitted by the Veteran in February 1996 indicates that, in April 1993, a private metabolic bone survey included an impression of patchy osteoporosis in the hands and wrists, and results of a November 1995 survey raised a possibility of secondary hyperparathyroidism.  A January 1996 private dermatology record assessed pseudo-PCT versus PCT on the hands, thought to be pseudo-PCT.

In a March 1997 rating decision that considered the Veteran's numerous claims, the RO deferred consideration of the claim regarding hyperparathyroidism.  The RO granted an effective date of September 15, 1992, for the award of a 30 percent rating for bilateral cataracts.  Right hip necrosis was awarded a 20 percent disability rating, effective October 15, 1979, and a 40 percent rating, from May 19, 1994.  Left hip necrosis was awarded a noncompensable evaluation, effective from October 15, 1979, and a 10 percent evaluation from April 24, 1989.  Left-hand arthropathy was awarded a 40 percent evaluation, effective from November 27, 1989 and right hand arthropathy was awarded a 20 percent evaluation from November 27, 1989, and a 50 percent evaluation, effective February 28, 1994.  An effective date of June 18, 1989, was awarded for service connection for peritonitis.  The claims for service connection for PCT, secondary to Agent Orange exposure, and for dialysis-associated amyloidosis of the skin of both hands and wrists were denied.

In May 1997, the Veteran submitted additional medical evidence in support of his claims, some duplicative of that previously received.  He maintained that VA needed to correct its terminology and establish service connection for hyperparathyroidism secondary to end-stage renal failure, that he underwent two surgeries for the problem (in 1983 and 1990) and had hyperparathyroidism since 1974, which should be the effective date of the grant for service connection.  He asserted that he had also suffered from both hyper- and hypotension since his illness was diagnosed.  He contended that the March 1997 SSOC indicated that April 24, 1989, was the effective date for the grant of 40 percent for right hip necrosis, although the reasons and bases in the SSOC showed that May 19, 1994, was the effective date.  He argued that an earlier effective date and higher rating were warranted.  He said his initial hip pain had started in 1977 and that he currently limped, used crutches and canes to walk short distances, needed a wheelchair, and took daily pain medication.

Further, the Veteran argued that he suffered from multiple episodes of peritonitis with both internal infections and dialysis catheter exit site infections, requiring hospitalizations, antibiotic treatment, and dialysis catheter replacement.  The Veteran argued that the rating code under which VA had evaluated his disorder, 38 C.F.R. § 4.114, Diagnostic Code 7301, evaluates peritoneal adhesions.  However, he asserted he had peritonitis, an inflammation of the peritoneum, and that adhesions were a possible complication or way to diagnose peritonitis.  Regarding his service-connected peripheral neuropathy, the Veteran argued that peripheral neuropathy was diagnosed and treated with physical therapy during his 1976 hospitalization for an unsuccessful kidney transplant.  He indicated that, while those treatment records were unavailable, later dated ones refer to the treatment, including a November 1976 VA treatment record.  As to an earlier effective date for osteoporosis, the Veteran argued that shoulder X-rays taken in 1976 showed soft tissue calcification.  Finally, he argued that an effective date for service connection for his bilateral cataracts should be granted that was prior to the dates of his cataract surgery, namely March 1992, when private records reflect that he was seen for cataract evaluation and elective surgery was offered.

In March 1998, the RO received a February 1998 statement from a VA physician indicating that the Veteran was unable to use his hands, and was disabled with both his hands.

In March 1998, the Veteran submitted a claim for an increased rating for neuropathy, carpal tunnel syndrome, aseptic necrosis, hypotension, osteoporosis, and arthropathy.  He attached copies of VA medical records dated in 1997 and 1998.  According to a lengthy September 1997 VA neurology medical record, Dr. W. referred the Veteran to the neurology clinic for evaluation of a four-year history of painful recurrent dysesthesias.  The record indicates that the Veteran received private treatment, was briefly seen in the VA renal clinic in March 1996, and had not been seen by VA since 1988.  He complained of gradually worsening dysesthesias since 1993, with intermittent bilateral hand pain, worse on the left since 1980.  He had a weakened hand grip, some intolerance to cold air, and a Raynaud's-like picture in both hands recently.  Standing on his feet for more than an hour caused bilateral pain in his arches.  He denied weight loss, fever, chills, rash, or other systemic complaints recently.  He had been told he had amyloid neuropathy, although there was no nerve biopsy to support the diagnosis.  A skin biopsy had been performed a year ago for porphyria cutanea tarda, and the Veteran had been advised the biopsy was negative.

On examination, blood pressure was 84/51, rechecked supine at 78/56, sitting at 78/60, and standing at 76/60, with no appreciable change in pulse as he stood up.  The Veteran had dramatic thickening of the connective tissue and a taut skin with waxy feel to both hands and wrists.  There were some mild contractures of both hands.  He was able to come only halfway closed in forming a fist in either hand.  Active abduction of the right shoulder was to 70 degrees, and to about 90 degrees on the left.  Peripheral pulses were intact, and the hands were cool to the touch and pink.  There were bilateral carpal tunnel repair scars on the medial aspects of the wrist and a scar on his right forearm evidently from ectopic, hypoparathyroid surgery.  The hands had a sclerodermatis-like appearance.  Neurological examination findings revealed mild weakness in the distribution of the median and ulnar nerve, bilaterally, worse on the left.  Thumb abduction and finger extension was 5, bilaterally.  Thumb opposition showed trace weakness in the left but seemed intact on the right.  There was some Tinel's sign on the left, but not on the right.  There was no true atrophy of the thenar or hypothenar eminence or the dorsal interosseus space.  Tone was normal, within restricted range of motion of the shoulders, wrists, and hands.  There was moderate (4/5) weakness in both iliopsoas muscles bilaterally and 5- weakness in the extensor hallucis longus bilaterally.  The Veteran was able to stand up with mild assistance and ambulate unsteadily, but independently.  The assessment included sensory motor uremic polyneuropathy with presumed amyloid deposition from hemodialysis and associated amyloid neuropathy, recurrent carpal tunnel syndrome with some involvement of the ulnar nerve, probably on the left, due to some compression from the infiltrate connective tissue thickening noted diffusely in the wrists and hands, and sclerodermatitis-like thickening of both hands.  It was noted that the bilaterally up-going toes possibly represented cervical spine disease.  Further tests were ordered.

An October 1997 VA report of median motor nerve conduction studies includes an impression of bilateral median mononeuropathies, left worse than right such that exact localization could not be determined, but suggested it was at the wrist.  The right median neuropathy findings were consistent with the clinical diagnosis of moderate-severity carpal tunnel syndrome.  Lower extremity nerve testing was not performed.

Further, the Veteran was evaluated for use of a motor scooter in November 1997, according to the VA medical records.  He was extremely weak and unable to stand without assistance from a low seat height.  He was able to ambulate short distances using a cane, and distance was limited by fatigue.  He had bilateral carpal tunnel syndrome and possible cervical spine disease.  He was considered appropriate for a scooter for moderate long distance mobility.

According to a November 1997 VA neurology record, the Veteran was seen for follow up of bilateral carpal tunnel disease and bilateral ulnar sensory neuropathy, mild, presumably due to a woody edema in the wrists and hands secondary to amyloid neuropathy.  Since last seen in September 1997, he complained of increased weakness and tingling in the hands although medication helped the morning neuropathic pain.  He was not re-examined, but his blood pressure was 94/44 and his pulse was 70.  He had undergone a blood transfusion over the weekend and still felt shaky.  The assessment was sensory motor uremic polyneuropathy, with presumed amyloid deposition from hemodialysis and associated amyloid neuropathy.  The Veteran had symptomatic right carpal tunnel syndrome, and medial nerve involvement and bilateral mild sensory ulnar nerve involvement in the upper extremities.

The Veteran also submitted a February 1998 VA rheumatology record indicating that he was evaluated for possible scleroderma, although possible systemic sclerosis was not found.  According to the record, his bilateral hand complaints had begun in the mid-1980's, when he was treated for bilateral carpal tunnel release.  Thereafter, he had progressively increasing mechanical discomfort of his hands with decreased range of motion of his hands, feet, wrists, elbows, shoulders, hips and knees.  He complained that his hands became whitish in color and painful when out in the cold, and returned to normal with warmth.  He had been seen by a dermatologist two years before, for ill- defined skin changes with scaliness and small ulcers.  A skin biopsy was nondiagnostic, and the differential diagnosis included early scleroderma and porphyria cutanea tarda.  His treatment had included ibuprofen, recently discontinued due to bleeding ulcers.  He took Percocet for diffuse pain, and mainly for right hip pain secondary to avascular necrosis.  He had joint pain and a diagnosis of bilateral subacromial bursitis.

On examination, the Veteran's blood pressure was 111/70; his heart rate was 80 and regular.  His extremities reflected pitting edema.  He had the ability to tent the skin on the dorsal surface of his hands and digits.  He had smooth, soft skin, not characteristic of scleroderma.  His nail fold capillaries were normal.  He had decreased range of motion in mainly all of his joints.  He had bony prominence over his wrists, elbows, and knees.  He had marked decrease on external and internal rotaion of his right hip, and his right lower extremity was chronically in an externally rotated position.  He had pain with both passive and active range of motion, with no evidence of soft tissue swelling or erythema in his joint areas.  No gastrointestinal disturbances were noted.  He had slowly progressive mechanical pain and severe limitation of motion of the joints of his fingers, wrists, elbows, shoulders, and knees, with severe bony proliferation, thought to represent dialysis arthropathy, in part due to amyloid deposition.  The VA rheumatologist noted that the Veteran had extremely limited range of motion of many joints, used a scooter, and had great difficulty using his hands for any activity at all, because of the severely limited range of motion of his fingers, which caused him to be "quite disabled".

As noted above, the Veteran died in June 1998.  That same month, the appellant submitted her Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (VA Form 21-534).  In October 1998, the appellant submitted additional VA claim forms for accrued benefits.

In November 1998, the RO received VA medical records and examination reports, dated from March 1996 to April 1998, including some described above.  The records document that, in March 1996, the Veteran was seen in the VA Renal Clinic, and the assessment included dialysis-related amyloid since 1986, when documented with carpal tunnel syndrome with surgical release.  Current manifestations included hand and shoulder involvement and limitation of activities.

The records also show that, in May 1997, the Veteran had undergone an examination for hyperthyroidism and thyroid adenoma.  The examiner was requested to consider the 1995 VA examination report, when hyperparathyroidism and hypotension were apparently transposed into hypothyroid and hypertension.  The appellant provided the examiner with pertinent and organized laboratory data and medical records.  One record indicates that the Veteran had developed problems controlling his blood pressure and calcium levels, which led to discovering high parathormone levels and, in 1983, his parathyroid glands were surgically removed and cut, and a portion placed in his right antecubital fossa.  However, parathormone and calcium levels remained high and, in 1990, the Veteran underwent a second surgery for partial removal of parathyroid tissue placed in his right antecubital fossa.  It was noted that, in 1977, symptoms of hyper-parathyroidism with elevated calcium levels included nausea, vomiting and myalgias.  He also experienced headache, profound weakness, cataracts, increased skin sensitivity with neuromuscular instability, cardiac problems, gastric ulcer, and weight loss.  The examiner noted that the Veteran had multiple bone scans that showed demineralization of his skeleton, as would be expected with hyper-parathormone levels.  Recent laboratory tests results showed a parathormone level of 214 with normal being 10-65.  A parathormone level after surgery in 1985 was 1,450 with a calcium level of 9.5.  A 1977 VA bone scan report showed increased uptake consistent with hyperparathyroidism and a 1983-chest X-ray report showed erosion of the clavicles consistent with secondary hyper-parathyroidism.  Since 1990, he had experienced problems with hypotension, and had been previously hypertensive.  The VA examiner assessed hyperparathyroidism since at least 1976 uncorrected by two surgeries, history of gastric ulcer secondary to hyperparathyroidism, a type of amyloidosis of both hands, chronic hypotension, and anemia of chronic illness.

Also received in November 1998 was an April 1998 VA medical record indicating that a gastrointestinal consultation was requested for the Veteran.  His major complaint was increased diarrhea and constipation for several years, and he and the appellant wondered whether there was amyloid of the bowel.  The record indicates that a flexible sigmoidoscopy with a biopsy for amyloid was to be scheduled within eight weeks.

Following the RO's March 1999 denial of the appellant's claim for accrued benefits, in March 2001, she met with a Decision Review Officer and submitted five pages of medical information from the Internet regarding peritoneal dialysis and dialysis-related amyloidosis.  She also apparently submitted, at that time, a June 1998 statement from W.S.W., M.D., a surgeon who had operated on the Veteran in May 1998, photographs of the Veteran's intestines, an October 1998 letter to the appellant from R.J.P., M.D., a gastroenterologist, and a lengthy December 1998 letter from Dr. W, the Veteran's treating nephrologist, to the appellant regarding sclerosing encapsulating peritonitis and its relationship to the Veteran's death.  Dr. P diagnosed sclerosing-encapsulating peritonitis, based upon the surgeon's findings, and opined that the Veteran's condition might have been going on for a number of years, with gradual progression of the scar tissue.  Dr. W noted that the surgeon's description of his findings at surgery in May 1998 was consistent with sclerosing encapsulating peritonitis, but that a biopsy had not been taken then or in April 1997 when a diagnostic laparoscopy was performed, because the Veteran experienced bleeding.  The nephrologist opined that the bleeding was one of the first manifestations of the Veteran's sclerosing encapsulating peritonitis.
  
III.  Pertinent Law and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 3.1000 (pertaining to accrued benefits claims) was amended to clarify the terms "evidence in the file at date of death" and "evidence necessary to complete the application."  See 67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was clarified to indicate that "evidence in the file at date of death" means evidence in VA"s possession on or before the date of the beneficiary"s death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  In this case, however, all evidence necessary to adjudicate this claim has been obtained and is in the file.

Also, it is noted that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits.  However, the amendment to 38 U.S.C.A. § 5121(a) is only effective for deaths occurring on or after December 16, 2003.  See Veterans Benefits Act of 2003, Public Law No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Because the Veteran died in June 1998, the amended version of the statute is not applicable in this case. 

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits.  See 38 C.F.R. 
§ 3.1000(c); see also 38 C.F.R. § 3.152(b).  In this case, the appellant submitted an application for accrued benefits in June 1998; the Veteran had died earlier that month.  Accordingly, her claim for accrued benefits was filed in a timely manner.

At the time of the Veteran's death, he had claims pending for entitlement to earlier effective dates for the grant of service connection for end-stage renal dialysis secondary to end-stage glomerulonephritis, arthropathy of both hands, necrosis of both hips, bilateral cataracts, osteoporosis, peripheral neuropathy with right foot drop, peritonitis, and hypothyroidism with orthostatic hypotension.  He also had claims pending for increased ratings for necrosis of the left hip and right hip, peritonitis, hypothyroidism with orthostatic hypotension, osteoporosis, peripheral neuropathy with right foot drop and arthropathy of left and right hands.  

A.  Earlier-effective-date claims

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The Board notes that, during the pendency of this appeal, revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) effective on October 6, 2006.  38 C.F.R. 
§ 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.   The substance of 38 C.F.R. § 3.400(q) is now included in the revised § 3.156(c).  In this case, additional service department records have not been received.  Thus, the changes in VA's regulations do not affect the present appeal. 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  See 38 C.F.R. 
§ 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows a reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2). 

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits.  In Roper, the Court reasoned that, since the Veteran (in that case) applied for benefits after his claimed disabilities likely arose, he was properly assigned the date of the claim for his secondary conditions. 

In Ross v. Peake, 21 Vet. App. 528, 531-33 (2008), the Court held that a claim for secondary service connection for a disability that is separate and distinct from the one under which the veteran is directly service connected is not a claim for an increased rating for purposes of entitlement to an earlier effective date.       

1.  Effective date earlier than October 15, 1979, for service connection of
end-stage renal dialysis secondary toend-stage glomerulonephritis

A review of the record shows that the Veteran first filed a formal claim for chronic renal failure on October 15, 1979.  In its February 1980 rating decision, the RO denied the Veteran's claim for chronic renal failure on the basis that there was no evidence of chronic renal disease in service and the Veteran's report that he was first treated for renal disease in April 1973 (on his VA Form 21-526).  The RO acknowledged that VA treatment records showed that the Veteran was admitted on November 5, 1973 for nephrotic syndrome and was hospitalized from July to November in 1976 for end-stage renal disease secondary to chronic glomerulonephritis, during which time he had a cadaver renal transplant and a transplant nephrectomy.  However, the RO found that there was no evidence of chronic renal disease in service or within one year of separation.  

After being notified of the RO's decision and his appellate rights in March 1980, the Veteran filed a timely NOD in April 1980.  However, no action was taken by the RO regarding the appeal.  Thus, when the Veteran again filed a claim for end stage renal disease and glomerulonephritis in March 1981 and the RO adjudicated the Veteran's claim as a request to reopen, the Board in its appellate review found that the February 1980 decision was not final and directed the RO to adjudicate the claim de novo.  

Eventually, the Board granted service connection for a kidney disorder in January 1994.  In implementing the grant in a March 1994 decision, the RO granted service connection for an end-stage renal disease secondary to chronic glomerulonephritis with a 100 percent evaluation from October 15, 1979.  

In regard to the date of receipt of the claim, the Board notes that, on the October 1979 VA Form 21-526 that was received by VA, the Veteran acknowledged having previously filed a claim for hospitalization or medical care, veterans educational assistance, dental or outpatient treatment, and a claim for a home loan (handwritten under "other") when asked if he had previously filed a claim for any benefit with the VA; however, he did not check the box for "disability compensation or pension."  

Although the Veteran had asserted in the August 1994 NOD, challenging the effective date assigned for his kidney disorder, that he had filed informal claims as early as May 1973 and as late as December 1974, this assertion is not supported by the record.  Indeed, upon review of the record, we find no communication received prior to October 15, 1979, which established an informal or formal claim of service connection for a kidney disorder.  At no time prior to October 15, 1979 did the Veteran express an intent to seek, or entitlement to, compensation disability benefits for a kidney disorder.   

It is noted that the Veteran's attorney made reference to the Veteran's Request for Information dated December 12, 1973 and Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, date stamped March 1, 1974 in asserting entitlement to an earlier effective date; however, neither document cited in any way indicates an intent to apply for compensation benefits for a kidney disorder.  

On the VA Form 07-3101 (VA Request for Information), it is noted that the "type of claim" was identified as an original hospital claim.  There is no indication that the Veteran intended to file a claim for service-connected compensation benefits.  

Similarly, on the March 1, 1974 VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action) noting an admission diagnosis of nephritis, there is a section (i.e., Section 5) on the form entitled "Request for Information/Adjudicative Action" and there are boxes for "service connection" and "adjudicative action" therein; however, neither box is checked.  Although the record suggests that the Veteran was treated for nephrotic syndrome in 1973, there is no indication that the Veteran intended to file a claim for VA benefits at that time or at any time prior to October 1979.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-37 (Fed. Cir. 2006) (plain language of regulations requires claimant to have intent to file for VA benefits); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence [in the record] does not establish an intent on the part of the [veteran] to seek secondary service connection.... While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.").

Further, while it has been asserted that the VA is required to accept the hospitalization report or other similar medical evidence showing the Veteran's treatment by VA for his kidney disorder as an informal claim, 38 C.F.R. § 3.157 (pertaining to acceptance of a VA report of examination or hospitalization as a claim) only applies when the Veteran has requested to reopen a previously denied claim or is already service-connected for the disability at issue and requests an increase, which is not the case here.  The Veteran filed an original claim for service connection on October 15, 1979.  (Emphasis added.)     

Thus, for the foregoing reasons, the Board finds that the Veteran did not file a claim seeking service-connected compensation benefits for a kidney disorder until October 15, 1979.  This is the effective date currently assigned for the Veteran's kidney disorder.  

Although it is likely that entitlement to the benefit arose (i.e., the condition arose) earlier than October 15, 1979, no claim for benefits was filed until said date.  As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  (Emphasis added.)  Because the claim was not received until October 15, 1979 and the effective date can be no earlier than the date of receipt of the claim, the preponderance of the evidence weighs against the assignment of an earlier effective date and the appeal is denied.    

2.  Effective date earlier than November 27, 1989, for service
connection for arthropathy of the left and right hands

According to the February 1995 rating decision, the Veteran's claim for service connection and disability compensation for arthropathy of his hands, secondary to renal disease, was initially raised at the May 1994 VA examination.  The RO reviewed VA and non-VA medical records that reflected the Veteran's complaints of, and treatment for, bilateral hand stiffness and pathology and, after reviewing all the evidence, granted service connection for left and right hand arthropathy and awarded disability evaluations, effective from February 28, 1994.  In April 1995, the Veteran filed an NOD as to the RO's action and maintained that service connection was warranted earlier than in 1994.  In support of his claim, the Veteran submitted a substantial amount of medical evidence.  

In March 1997, the RO granted an earlier effective date of November 27, 1989, for the award of service connection for left and right hand arthropathy.  At that time, the RO acknowledged review of medical records dated in February 1985 through 1989, noting complaints and treatment related to the hands.  The RO further referenced a private medical note dated November 27, 1989, wherein a physician (Dr. W.) stated that the Veteran was losing use of his left hand, with pain and decreased range of motion, and noted an assessment of arthropathy.  The RO resolved reasonable doubt in the Veteran's favor and assigned a 40 percent disability rating from November 27, 1989, based on the clinical assessment of arthropathy.  

The Veteran contended that he was entitled to an earlier effective date because his disability existed prior to 1989.  The Board observes that the Veteran, in a November 1995 written statement, referenced the fact that he had submitted private medical evidence showing that his condition went back many years.  The Veteran later wrote, in May 1997, that evidence submitted in December 1996 showed severe problems with his hands for years prior to 1989.  The Veteran made reference to VA hospital and progress notes from December 1986 to February 1989 that include reference to carpal tunnel syndrome of both wrists, carpal tunnel surgery for the left hand, chronic arthralgias, and pain and difficulty closing the hands.  He also wrote that the evidence clearly showed a long-standing and developing problem with his hands. 

Upon review of the record, the Board observes that there are well-documented complaints of pain and other symptomatology related to the Veteran's hands dated earlier than November 1989.  However, such symptomatology was often times attributed to the diagnosis of carpal tunnel syndrome, for which service connection was awarded for accrued benefits purposes, in June 2010.  The first clinical assessment of arthropathy of the hands is not shown until November 1989.  

In this case, the Veteran was awarded an effective date of November 27, 1989 based on the earliest clinical assessment of arthropathy of the hands, as secondary to end-stage renal disease.  The Board finds no communication or evidence of record showing that the Veteran demonstrated an intent to file a claim for arthropathy of the hands prior to said date.  

Thus, as between the date of the claim and the date the condition arose, it appears that the Veteran was awarded an effective date based on the earlier date of when the claimed condition arose (i.e., November 27, 1989), rather than the later date of the claim.  Nevertheless, the Board will not disturb the assignment of the effective date.  Because there is no evidence to establish entitlement to service connection for arthropathy of the hands earlier than the currently assigned effective date of November 27, 1989, for accrued benefits purposes, the preponderance of the evidence weighs against the appellant's claim and the appeal is denied.      

3.  Entitlement to an effective date earlier than October 15, 1979,
for service connection for necrosis of the left and right hips

It appears, from review of the February 1995 rating decision, that the Veteran's claim for service connection for necrosis of both hips, secondary to renal disease, emanated from the May 1994 VA examination findings.  In connection with his claim, the RO reviewed VA and non-VA medical records that reflected the Veteran's complaints of and treatment for bilateral hip pain, and, after reviewing all the evidence, granted service connection for left and right hip necrosis and awarded compensable disability evaluations, effective from May 19, 1994.   In November 1995, the Veteran filed an NOD as to the RO's action and maintained that service connection was warranted from 1979.  In support of his claim, the Veteran submitted a substantial amount of medical evidence.  

In March 1997, the RO granted an earlier effective date of October 15, 1979, for the award of service connection for necrosis of the left and right hips.  At that time, the RO acknowledged review of medical records dated on October 23, 1979 through 1989, noting complaints and treatment related to the hips.  The RO resolved reasonable doubt in the Veteran's favor and assigned a 20 percent disability rating from October 15, 1979, the date of receipt of the claim (for chronic renal disease).  

It appears that the Veteran sought an earlier effective date for right and left hip necrosis based on the belief that he was entitled to an earlier effective date for the primary disability of renal disease because that disability existed prior to 1979.  However, as discussed above, the Veteran did not even file a claim seeking service-connected compensation benefits for a kidney disorder until October 15, 1979.  The Veteran's necrosis of both hips is service-connected as secondary to the Veteran's kidney disorder.  

Because the claim for renal disease was not received until October 15, 1979, service connection was established from October 15, 1979.  Thus, the effective date for necrosis of the hips, a disability established as secondary to renal disease, can certainly be no earlier than the effective date for renal disease.  The Veteran was in receipt of the earliest possible effective date for necrosis.  Therefore, the preponderance of the evidence weighs against the assignment of an earlier effective date and the appeal is denied.    

4.  Entitlement to an effective date earlier than September 15, 1992,
for the grant of service connection for bilateral cataracts,
for purposes of accrued benefits.

According to the February 1995 rating decision, the Veteran's claim for service connection for cataracts also initially resulted from the May 1994 VA examination findings.  It was identified by the May 1994 VA medical examiner as a complication of the Veteran's renal failure and chronic dialysis.  In the February 1995 rating decision, the RO granted service connection for bilateral cataracts, effective from May 19, 1994, the date of the VA medical examination. 

However, it is observed that the Veteran had previously raised a claim for "progressive loss of vision" due to his renal disease in March 1993.  

In March 1997, the RO granted an earlier effective date of September 15, 1992, for award of service connection for bilateral cataracts, based on medical evidence provided by Veteran with his VA Form 9.  In this regard, the RO noted that the Veteran submitted medical records from Dr. B. dated September 15, 1992 and October 7, 1992 showing vision test results, with a notation that the Veteran needed cataract surgery.  The RO resolved reasonable doubt in favor of the Veteran and granted an earlier effective date of September 15, 1992.    

The Veteran wrote in May 1997 that "prior evidence submitted in December 1996, showed that surgery was indicated as early as March 1992, as stated by [Dr. B.]."  The Veteran also made reference to VA progress and nursing notes dated from December 1983 to March 1986, which contained reference to vision problems.  Indeed, the Veteran submitted a substantial amount of medical evidence at that time, which included private medical records showing treatment for ophthalmologic problems.  

While the medical evidence provided by the Veteran suggests that his condition likely arose prior to September 15, 1992, there is no communication suggesting an intent on the part of the Veteran to file a claim for service-connected compensation benefits for bilateral cataracts demonstrated prior to said date.  

Further, although the RO elected to resolve reasonable doubt in favor of the Veteran in assigning an effective date of September 15, 1992 based on private medical evidence submitted after the claim for bilateral cataracts was raised, VA regulations and case law specifically provide that the effective date for a secondary disability is the later of the date the condition arose or the date the Veteran applied for benefits. Thus, it appears that the Veteran was already in receipt of an effective date earlier than what he was entitled.  Nevertheless, the Board will not disturb the finding by the RO.  

Although the Veteran may have suffered from bilateral cataracts due to renal disease prior to September 1992, there is no evidence of a claim, either formal or informal, for the disability prior to said date.  Therefore, the preponderance of the evidence weighs against the claim and the Board finds that entitlement to an effective date earlier than the currently assigned September 15, 1992 for accrued benefits purposes is not warranted.  The appeal is denied.  

5.  Entitlement to an effective date earlier than May 19, 1994, for
service connection for osteoporosis of the ribs and toes

According to the February 1995 rating decision, the Veteran's claim for service connection for osteoporosis initially arose from the May 1994 VA examination findings.  Osteoporosis was identified by the May 1994 VA medical examiner as a complication of the Veteran's renal failure and chronic dialysis.  In the February 1995 rating decision, the RO granted service connection for osteoporosis of the ribs and toes, effective from May 19, 1994, the date of the VA medical examination. 

However, upon review of the record, we note that the Veteran filed an earlier claim in March 1993.  Specifically, on the VA Form 21-4138 received by the RO on March 30, 1993, the Veteran noted that he sought service connection for a number of complications associated with his chronic renal failure and included "bone disease" on his list of complications.  Thus, as this written communication clearly expresses an intent to file a claim of service connection for a bone disorder as secondary to the Veteran's renal disease (although he had not been awarded service connection for renal disease at that point), the Board finds that it sufficiently qualifies as a claim for benefits.  There is no earlier communication or evidence of record that shows such an intent.  Thus, the date of receipt of the Veteran's claim for osteoporosis is March 30, 1993.     

The Board notes, however, that the Veteran sought (and the appellant appears to seek) entitlement to an even earlier effective date, on the basis that the Veteran's condition arose prior to that date.  In this regard, the Board observes that the Veteran wrote, in December 1996, that a report by Dr. R.Z., a specialist in joint replacement and surgery for arthritis dated June 14, 1994, referenced the amount of osteoporosis the Veteran had at that time.  (The Board notes that, because the evidence referenced by the Veteran was dated after the above-mentioned claim and the VA medical examination, it would not aid in establishing an earlier effective date.).  He also submitted private medical evidence, in December 1996, that showed that he suffered from osteoporosis prior to May 19, 1994.  For example, in an April 5, 1993, private chest and metabolic bone survey from S.R.C., the impression references patchy osteoporosis in the hands and wrist.
  
Further, in a subsequent written statement dated in May 1997, the Veteran directed the Board to consider treatment records in the claims folder, to include the April 1993 treatment record above, a March 1992 treatment record noting old healed rib fractures of the right anterior lower chest on X-ray, and an August 1988 X-ray report of the hands noting "a rather lacey periarticular osteoporosis" present.  The Veteran believed that this evidence sufficiently showed entitlement to an earlier effective date  on the basis that he suffered from the disability many years prior to the effective date then assigned (i.e., May 19, 1994).  

Although it appears from the evidence submitted by the Veteran that his osteoporosis may have begun not only prior to the May 1994 VA medical examination report but also before the March 1993 claim was filed, as between the date of the claim and the date the condition arose, the effective date shall be the later.  Thus, the Board finds that the Veteran was entitled to an effective date of March 30, 1993, but no earlier, for his osteoporosis.  The appellant's claim for an earlier effective date, for purposes of accrued benefits, is warranted.  The appeal is granted.     

6.  Entitlement to an effective date earlier than May 19, 1994, for the grant
of service connection for peripheral neuropathy with right foot drop,
secondary to service-connected end-stage renal disease,
for purposes of accrued benefits.

According to the February 1995 rating decision, the Veteran's claim for service connection for peripheral neuropathy with right foot drop initially arose from the May 1994 VA examination findings.  The disorder was identified by the May 1994 VA medical examiner as a complication of the Veteran's renal failure and chronic dialysis.  In the February 1995 rating decision, the RO granted service connection for peripheral neuropathy with a right foot drop, effective from May 19, 1994, the date of the VA medical examination. 

However, upon review of the record, we note that the Veteran filed an earlier claim in March 1993.  Specifically, on the VA Form 21-4138 received by the RO on March 30, 1993, the Veteran noted that he sought service connection for a number of complications associated with his chronic renal failure and included "nerve damage/muscle damage" affecting the legs on his list of complications.  Thus, as this written communication expresses an intent to file a claim of service connection for a neurological disorder as secondary to the Veteran's renal disease (although he had not been awarded service connection for renal disease at that point), the Board finds that it sufficiently qualifies as a claim for benefits.  There is no earlier communication of record that shows such an intent.  Thus, the date of receipt of the Veteran's claim for peripheral neuropathy with right foot drop is March 30, 1993.     

The Board notes, however, that the Veteran sought (and the appellant appears to seek) entitlement to an even earlier effective date, on the basis that the Veteran's condition arose prior to that date.  Although it appears from the evidence submitted that the Veteran's peripheral neuropathy may have begun not only prior to the May 1994 VA medical examination but also before the March 1993 claim was filed, as between the date of the claim and the date the condition arose, the effective date shall be the later.  Thus, the Board finds that the Veteran was entitled to an effective date of March 30, 1993, but no earlier, for his peripheral neuropathy.  The appellant's claim for an earlier effective date, for purposes of accrued benefits, is granted.     

7.  Entitlement to an effective date earlier than June 18, 1989,
or service connection for peritonitis

According to the February 1995 rating decision, the Veteran's claim for service connection for peritonitis initially resulted from the May 1994 VA examination findings.  It was identified by the May 1994 VA medical examiner as a complication of his renal failure and chronic dialysis.  In the February 1995 rating decision, the RO granted service connection for peritonitis, effective from May 19, 1994, the date of the VA medical examination.   We note, however, that the Veteran, on the VA Form 21-4138 received by the RO on March 30, 1993, identified peritonitis as a claim for which he sought service connection as secondary to his renal disease.  

Regardless, in March 1997, the RO granted an earlier effective date of June 18, 1989, for the award of service connection for peritonitis, based on medical evidence provided by Veteran with his VA Form 9.  In this regard, the RO noted that the Veteran submitted private medical records, which included a hospital admission report dated June 18, 1988, reflecting a clinical assessment of peritonitis.  The RO resolved reasonable doubt in favor of the Veteran and granted an earlier effective date of June 18, 1989.    

The Board notes, however, that the Veteran sought (and the appellant appears to seek) entitlement to an even earlier effective date, on the basis that the Veteran's condition arose prior to that date.  While the evidentiary record suggests that his condition likely arose prior to June 1989, there is no communication suggesting an intent on the part of the Veteran to file a claim for service-connected compensation benefits for peritonitis demonstrated prior to said date.  

Further, although the RO elected to resolve reasonable doubt in favor of the Veteran in assigning an effective date of June 18, 1989, based on private medical evidence submitted after a claim for peritonitis was raised or filed, VA regulations and case law specifically provide that the effective date for a secondary disability is the later of the date the condition arose or the date the Veteran applied for benefits.  Thus, it appears that the Veteran was already in receipt of an effective date (i.e., June 18, 1989) earlier than what he was entitled.  Nevertheless, the Board will not disturb the finding by the RO.  

Thus, although the Veteran may have suffered from peritonitis due to renal disease prior to June 18, 1989, as between the date of the claim and the date the condition arose, the effective date shall be the later.  There is no evidence of a claim, either formal or informal, for the disability prior to June 18, 1989.  Therefore, the preponderance of the evidence weighs against the claim and the Board finds that entitlement to an effective date earlier than June 18, 1989, for accrued benefits purposes is not warranted.  The appeal is denied.  

8.  Entitlement to an effective date earlier than May 19, 1994, for service connection for hypothyroidism with orthostatic hypotension

According to the February 1995 rating decision, the Veteran's claim for service connection for hypothyroidism with orthostatic hypotension initially arose from the May 1994 VA examination findings.  The disorder was identified by the May 1994 VA medical examiner as a complication of the Veteran's renal failure and chronic dialysis.  In the February 1995 rating decision, the RO granted service connection for hypothyroidism with orthostatic hypotension, effective from May 19, 1994, the date of the VA medical examination. 

While the evidentiary record suggests that the Veteran's condition likely arose prior to May 19, 1994, as contended by the appellant (and the Veteran during his lifetime), there is no communication suggesting an intent on the part of the Veteran to file a claim for service-connected compensation benefits for hypothyroidism with orthostatis hypotension prior to said date.  Indeed, upon review, the Board notes that there is no communication received prior to the May 19, 1994, VA medical examination, which established an informal or formal claim of service connection for hypothyroidism with orthostatis hypotension. 

In summary, although the Veteran may have suffered from hypothyroidism with orthostatic hypotension due to renal disease prior to May 1994, there is no evidence of a claim, either formal or informal, for the disability prior to said date.  Thus, as between the date of the claim (i.e., May 19, 1994) and the date the condition arose (i.e., prior to May 19, 1994), the date of the claim is the later.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim and entitlement to an effective date earlier than the currently assigned May 19, 1994, for accrued benefits purposes is not warranted.  

C.  Increased Rating Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the Veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss, weakness, and pain on motion are all symptoms that must be considered. 38 C.F.R. § 4.40.  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. In rating disability of the joints, consideration must be given to demonstrated range of motion, pain on motion, excess fatigability, weakened motion, lack of coordination, and swelling, deformity, and atrophy from disuse.  Id.; 38 C.F.R. § 4.45.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board is also well aware that the provisions of 38 C.F.R. § 4.14 preclude the assignment of separate ratings for the same manifestations of a disability under different diagnoses.  However, impairment associated with a Veteran's service- connected disabilities may be rated separately unless it constitutes the same disability or the same manifestation.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259 (1995).

1.  Increased rating for peritonitis

The Veteran was assigned a noncompensable (0 percent) disability evaluation for peritonitis effective from June 18, 1989, and a 10 percent rating from May 19, 1994, under DC 7399-7301.  

A noncompensable evaluation is warranted for mild adhesions of the peritoneum. 38 C.F.R. § 4.114, DC 7301.  A 10 percent evaluation requires moderate adhesions with pulling pain on attempting work or pulling pain which is aggravated by movements of the body, or with occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention.  Id.  A 30 percent evaluation is warranted when moderately severe; partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  Id.  Where such adhesions are severe and definite partial obstruction is shown by X-ray, with frequent and prolonged episodes of severe colic distention, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, a 50 percent evaluation is warranted.  Id.  A note following the rating criteria for peritoneal adhesions states that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id.

As noted above, the RO obtained the VA and non-VA outpatient records reflecting the treatment the Veteran had received.  The records demonstrate that, during the late 1980's, the Veteran was repeatedly hospitalized for treatment of staphlococcus infections at the site of his peritoneal catheter.  However, during the May 1994 VA examination, the Veteran described multiple episodes of peritonitis, with none in the past five years.  On his abdomen there were multiple sites from previous peritoneal catheters, but clinical examination was entirely within normal limits.  There was no report of masses or tenderness.  Nevertheless, according to the April 1998 VA gastrointestinal consultation request, the Veteran complained of increased diarrhea and constipation in the last few years and wondered whether there was amyloid of the bowel.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are deemed to be constructively of record in proceedings before the Board).  Thus, although some 1997 and the 1998 VA records were received by the RO in November 1998, after the Veteran's death, they may be considered constructively of record.)

While it does not appear the Veteran underwent that specialized examination, the Board notes that certain symptomatology may not be present at all times.  In fact, the diagnostic criteria recognize this fact by referring to "occasional episodes" of pertinent symptomatology.  The Veteran relayed to the examining physician that he suffered occasional diarrhea and constipation.  The Board finds no reason to doubt the Veteran's credibility in this regard, and the Veteran is competent to describe his symptoms despite his lack of medical expertise.  Accordingly, the Board resolves reasonable doubt in the appellant's favor and finds that the criteria for a 10 percent rating have been met, for purposes of accrued benefits, for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5121; 38 C.F.R. §§ 3.1000, 4.7, 4.114, DC 7301.

However, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent.  There is no evidence of obstruction or episodes of pain so as to meet the criteria for the next higher rating of 30 percent.  Although, subsequent to the Veteran's death, private physicians' statements were submitted by the appellant, indicating that he suffered from sclerosing encapsulating peritonitis, the Board is constrained to consider only evidence which was on file at the date of the Veteran's death.  See 38 U.S.C.A. § 5121. 

Although the Veteran asserted in May 1997 that his disability was rated under the wrong diagnostic code and provided the definition of peritonitis, the Board finds that the condition is most appropriately rated as analogous to peritoneal adhesions after consideration of alternate codes.  Thus, based on the evidence of record, a 10 percent evaluation is warranted for peritonitis, secondary to end-stage renal disease, for purposes of accrued benefits.

2.  Increased ratings for necrosis of the hips

The Veteran is assigned a 20 percent disability rating from October 15, 1979, to May 18, 1994, and a 40 percent rating from May 19, 1994, for right hip necrosis.  He is also assigned a noncompensable rating from October 15, 1979, to April 23, 1989, and a 10 percent rating from April 24, 1979, for left hip necrosis.  The Veteran's hip disabilities are rated as analogous to Raynaud's disease, pursuant to Diagnostic Code 7117.  See 38 C.F.R. §§ 4.20, 4.104, DC 7117.  Relevant to this appeal, the rating criteria for evaluating diseases of the arteries and veins were revised, effective January 12, 1998.

Under the former regulations, effective prior to January 12, 1998, a 20 percent evaluation was appropriate for Raynaud's disease with occasional attacks of blanching or flushing; a 40 percent evaluation required frequent vasomotor disturbances characterized by blanching, rubor, and cyanosis; and a 60 percent evaluation required multiple painful, ulcerated areas; a 100 percent evaluation required a severe form of the disease, with marked circulatory changes such as to produce total incapacity or to require house or bed confinement.  38 C.F.R. § 4.104, DC 7117 (1998), effective prior to January 12, 1998.

As reflected by a note following these criteria, the evaluations in excess of 20 percent under Diagnostic Codes 7114, 7115, 7116, and 7117 are for application to unilateral involvement.  With bilateral involvement separately meeting the requirements for evaluation in excess of 20 percent, 10 percent will be added to the evaluation for the more severely affected extremity only, except where the disease has resulted in an amputation.  The resultant amputation rating will be combined with the schedular rating for the other extremity, including the bilateral factor, if applicable. The 20 percent evaluations are for application to unilateral or bilateral involvement of both upper and lower extremities.  38 C.F.R. § 4.104, DC 7117.

Under the revised criteria, effective January 12, 1998, a 10 percent evaluation is provided for Raynaud's syndrome when there are characteristic attacks occurring one to three times a week.  DC 7117 (2001), effective January 12, 1998.  A 20 percent evaluation is provided when characteristic attacks occur four to six times a week.  Id.  A 40 percent evaluation is provided when there are characteristic attacks occurring at least daily.  Id.  A 60 percent evaluation is provided when there are two or more digital ulcers and a history of characteristic attacks.  Id.  A 100 percent evaluation is provided with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.

According to the note following these criteria, for purposes of this section, characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias and precipitated by exposure to cold or by emotional upsets.  Further, the note dictates that these evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  Id.

Normal range of motion of the hip is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Limitation of motion of the thigh is evaluated under the rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253 (2001).  Limitation of extension of the thigh to 5 degrees warrants a 10 percent evaluation under DC 5251.  Under DC 5252, limitation of flexion of the thigh to 45 degrees warrants assignment of a 10 percent evaluation.  Where limitation is limited to 30 degrees, a 20 percent evaluation is contemplated, and a 30 percent evaluation is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, limitation of rotation motion of the thigh where one cannot toe-out more than 15 degrees in the affected leg will be evaluated as 10 percent disabling. Where there is limitation of abduction to the point at which the claimant cannot cross his legs, a 10 percent evaluation is contemplated.  Assignment of a 20 percent evaluation, the highest available rating under DC 5253, is warranted where there is limitation of abduction of the thigh, or motion lost beyond 10 degrees.

(a)  Left hip

In February 1995, the RO awarded service connection for necrosis of the left hip and assigned a disability evaluation of 0 percent under DC 7599-7117 from May 19, 1994.  In September 1995, the RO awarded an increased evaluation of 10 percent for the Veteran's left hip necrosis based, in large measure, on the medical evidence that demonstrated mild limitation of motion.  The Veteran filed an NOD with respect to the decisions in November 1995, asserting that he should be rated at least at 10 percent from 1979.  However, it does not appear that an SOC was ever issued in response to the Veteran's NOD regarding his request for a higher initial rating.  (The Board notes, however, that an earlier effective date of October 15, 1979 was awarded for left hip necrosis in March 1997.)  Instead, the Veteran again filed a claim for an increased rating in March 1998.  Unfortunately, the Veteran died in June 1998, without having undergone a new VA examination.  

For the portion of the claim/appeal period from October 15, 1979, to April 24, 1989, the Board notes that there is limited evidence pertaining to the left hip.  Indeed, most references to necrosis in records dated prior to 1989 pertain to the Veteran's right hip, not the left.  In any event, the available evidence does not show that the severity of the Veteran's left hip disability meets the criteria necessary for a compensable evaluation for this period, under any applicable code under either the former or the revised rating criteria. 

For the portion of the claim/appeal period from April 1989, it is noted that the 1997 and 1998 VA medical evidence received in conjunction with the appellant's claim, see Bell v. Derwinski, supra, shows that the Veteran experienced neuromuscular instability, myalgias, and recurrent dysthesias in September and November of 1997.  He was able to stand up with mild assistance and ambulate unsteadily, but independently.  He had pain on motion, required a motor scooter to ambulate, and had extremely limited range of motion.  Sensory motor uremic polyneuropathy was noted.  However, findings pertinent to the Veteran's left hip necrosis such as to warrant a rating in excess of 10 percent for the period from April 24, 1989, forward are not shown.

The Board has taken the effects of functional limitation due to pain and weakness into consideration.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The preponderance of the evidence, however, is against finding that there have been characteristic attacks of the left hip which occurred one to three times per week for the portion of the claim/appeal period prior to April 1989, left hip necrosis with occasional attacks of blanching or flushing, or limitation of motion, such as to warrant a 10 percent rating.  In addition, the evidence does not show characteristic attacks four to six times a week for the portion of the claim/appeal period from April 1989, such as to warrant a 20 percent rating.  Moreover, the evidence is not so evenly balanced as to allow for the application of the reasonable-doubt doctrine. 

(b)  Right hip

The Veteran's claim for an increased rating for right hip necrosis was received in March 1998.  The criteria for an evaluation in excess of 40 percent under the amended regulations are not met, because the requisite criteria are not demonstrated by the evidence of record.  (The former regulations are not applicable here because the Veteran filed his claim after the regulations were amended.)  According to a September 1997 VA medical record, the Veteran was able to stand up with mild assistance and ambulate unsteadily, but independently.  In November 1997, there was marked decrease in external and internal rotation of the right hip and his right lower extremity was chronically in an externally rotation position.  He had pain on motion and needed a scooter for mobility.  However, the evidence does not indicate two or more digital ulcers and a history of characteristic attacks such as to warrant a rating in excess of 40 percent for right hip necrosis.

As above, the Board has taken the effects of functional limitation due to pain and weakness into consideration.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  However, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).  The preponderance of the evidence weighs against this aspect of the appeal.  

3.  Compensable rating for hypothyroidism
with orthostatic hypotension

It should be pointed out that the schedular criteria by which diseases of the endocrine system are rated changed during the pendency of the Veteran's appeal to the Board.  See 61 Fed. Reg. No. 20,446 (May 7, 1996) (effective June 6, 1996).  Under the former regulations, effective prior to June 6, 1996, a 10 percent rating was prescribed when there was moderate hypothyroidism with symptoms of fatigability.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1996), effective prior to June 6, 1996.

Under the new regulations, effective June 6, 1996, a 10 percent rating requires fatigability or continuous medication for control. 38 C.F.R. § 4.119, DC 7903 (2001) (effective June 6, 1996).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The May 1994 VA examination report indicates that the Veteran underwent a parathyroidectomy to relieve hypothyroidism, and that he experienced orthostatic hypotension and loss of consciousness.  His blood pressure was 90 over 62.  In 1995, the RO granted service connection for hypothyroidism with orthostatic hypotension, with episodes of loss of consciousness due to metabolic disturbances due to end-stage renal disease, and assigned the 10 percent disability rating.

However, when examined by VA in August 1995, the Veteran denied a history of hypothyroidism and said he had undergone a parathyroidectomy in the mid-1980's for primary hyperparathyroidism.  He denied a history of taking thyroid replacement.  On examination, his blood pressure was 90 over 70, and his thyroid showed no palpable thyromegaly or masses.  The examiner said that there was no evidence of hypothyroidism by clinical examination or past history and normal laboratory results.  Based on these findings, in its September 1995 rating action, the RO reduced the disability evaluation to noncompensable, effective in August 1995.

In his February 1996 statement, the Veteran contended that VA had confused his disability, which should have been identified as hyperparathyroidism that the RO construed as a claim of entitlement to service connection.  He maintained that he experienced hypotension manifested by frequent periods of dizziness, blackouts, and weakness.  The September 1997 VA neurology record indicates that the Veteran's blood pressure was 84/51 and, when rechecked sitting, standing, and lying down, was essentially unchanged at 78/60.

Nevertheless, the medical evidence does not indicate that a compensable rating for hypothyroidism with orthostatic hypotension, for purposes of accrued benefits, is warranted.  The probative evidence does not demonstrate that the Veteran had moderate hypothyroidism with symptoms of fatigability or required continuous medication under DC 7903, either prior to or after June 6, 1996.

Moreover, the Board has considered whether the Veteran should have been awarded separate ratings for the hypothyroidism and the orthostatic hypotension.  Such separate ratings are not warranted in this case because the symptoms overlap those for the service-connected cardiovascular disease with angina due to end-stage renal disease, and granting separate ratings for the same residuals would constitute pyramiding, which is the evaluation of the same manifestation under different diagnoses.  See 38 C.F.R. §§ 4.14, 4.115a, 4.115b, DC 7530.  For example, the symptoms of hypotension may be attributed to both renal disease and cardiovascular disease.

It is notable that, in May 1997, a VA examiner diagnosed hyperparathyroidism since 1976, and chronic hypotension and anemia of chronic illness.  However, as discussed above, the diagnosis of parathyroidism is now included in the service-connected disability of hypothyroidism with orthostatic hypotension.  Id.  There is no indication that the Veteran is entitled to a separate rating for the disability.  

The preponderance of the evidence weighs against the assignment of higher ratings (or separate ratings) for the service-connected hypothyroidism with orthostatic hypotension for the entire appeal period.  Accordingly, the appellant's claim, for the purposes of accrued benefits, must be denied.  See Gilbert, supra.  


4.  Rating in excess of 10 percent for osteoporosis
of the ribs and toes

The 10 percent evaluation for osteoporosis of the toes and ribs was awarded by the RO in September 1995.  The Veteran's disability is evaluated as analogous to Diagnostic Code 5013, which indicates that osteoporosis, with joint manifestations, will be evaluated under DC 5003, which requires that arthritis detected by X-rays be evaluated on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DC's 5002, 5003.  The same manifestation-painful or limited motion-cannot be compensated twice.  See 38 C.F.R. § 4.14; cf. Esteban v. Brown, 6 Vet. App. at 261 (residuals of injury to the right side of the face rated separately for disfigurement under Diagnostic Code 7800, tender and painful scars under DC 7804, and facial muscle injury interfering with mastication under DC 5325).

Osteoporosis with joint manifestations is rated as degenerative arthritis on the basis of limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5013.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f).

When limitation of motion of the specific joint involved is noncompensable, as it is here, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  In this case, each first metatarsophalangeal joint, by itself, is a single minor joint.  See 38 C.F.R. § 4.45(f).  Together, the left first metatarsophalangeal joint and the right first metatarsophalangeal joint comprise a single group of minor joints.  A 10 percent rating is applicable for limitation of motion of the bilateral great toes if confirmed by objective findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.

Acquired claw foot (pes cavus), with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus, deformity is entitled to a 50 percent evaluation for bilateral pes cavus and a 30 percent evaluation for unilateral pes cavus.  38 C.F.R. § 4.71a, DC 5278.  Acquired claw foot, with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads is entitled to a 30 percent evaluation for bilateral pes cavus and a 20 percent evaluation for unilateral pes cavus.  Id.  Acquired claw foot, with great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads is entitled to a 10 percent evaluation for bilateral or unilateral pes cavus and a zero percent evaluation for slight pes cavus.  Id.

Unilateral hallux valgus, operated with resection of metatarsal head, is entitled to a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5280.  Severe unilateral hallux valgus, if equivalent to amputation of great toe, is entitled to a 10 percent evaluation.  Id.

Severe unilateral hallux rigidus is rated as severe hallux valgus, not to be combined with claw foot ratings.  38 C.F.R. § 4.71a, DC 5281.

In September 1995, the RO noted that the most recent VA examination findings included a history of rib fracture by sneezing and great toe fracture due to dragging the toe.  At that time, there was tenderness over the Veteran's 7th to 9th ribs, his toes were tender on palpation from the metacarpophalangeal joints to the proximal interphalangeal joints, with right great toe flexion to 5 degrees and, on the left, to 10 degrees.  However, the medical evidence added to the file since March 1998, when the Veteran filed his claim for an increased rating, is not indicative of osteoporosis of the toes or ribs.  While the September 1997 VA medical record indicates that the Veteran experienced bilateral pain in his arches after standing for more than one hour and the February 1998 VA rheumatology record indicates increased joint pain, that and the pertinent medical records are not referable to findings regarding osteoporosis of the toes or ribs.  See 38 C.F.R. § 4.14.  Instead, the evidence is pertinent to osteoporosis affecting other areas of the body. 

Unfortunately, the Veteran was unable to undergo VA orthopedic examination in conjunction with his claim.  Thus, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for osteoporosis of the toes and ribs, for purposes of accrued benefits.  The Board has taken the effects of functional limitation due to pain and weakness into consideration.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The evidence is not so evenly balanced as to allow for the application of the reasonable-doubt doctrine.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  The appeal is denied.  

5.  Rating in excess of 10 percent for peripheral neuropathy
with right foot drop

The February 1995 RO rating decision granted service connection for peripheral neuropathy with right foot drop, due to end-stage renal disease and evaluated it by analogy to a sciatic nerve injury under 38 C.F.R. §§ 4.20, 4.124a, DC 8520.  The disability was characterized as mild, and was evaluated as 10 percent disabling.  Id.  This rating was in effect at the time of the Veteran's death.

Under DC 8520, mild incomplete paralysis warrants a 10 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating. Id.  Moderately severe incomplete paralysis warrants a 40 percent evaluation and, when there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy. Id.  A maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve. Id.  With complete paralysis, the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

In reaching its initial award of a compensable disability evaluation, the RO considered the findings of the May 1994 VA examination, which indicated that complications from the Veteran's renal failure and chronic dialysis included peripheral neuropathy with right foot drop.  Symptoms of pain and weakness in the right leg were attributed to aseptic necrosis of both hips, right greater than left.  It was noted at that time that he walked with a cane and experienced arthropathy of both hands.

The Veteran filed his request for an increased rating in March 1998.  The pertinent medical evidence includes findings of the August 1995 VA examination, including the Veteran's report of right foot drop since his 1976 renal transplant surgery.  He was currently experiencing mild foot drop and a lateral rotation of the ankle with walking.  Interpretation of his gait was complicated by his bilateral aseptic necrosis of the hips, which made his gait abnormal.  Lower extremity examination revealed a very mild decrease in strength of dorsiflexion of the right foot, being nearly normal, compared with normal left foot strength.  There were no sensory deficits of either extremity.  Deep tendon reflexes were 1+ above the knees and absent above the ankles.  A mild right foot drop was noted, of unknown etiology, that appeared to have started during the Veteran's renal transplant surgery.

The September 1997 VA neurology record indicates the Veteran had a four-year history of painful, recurrent dysesthesias.  He complained of worsening dysthesias, since 1993, with intermittent bilateral hand pain, worse on the left since 1980.  Standing on his feet for more than one hour caused bilateral pain in his arches.  On examination, peripheral pulses were intact, and the hands were cool to the touch and pink.  Neurological examination findings revealed mild weakness in the distribution of the medial and ulnar nerves, bilaterally, worse on the left.  Thumb abduction and finger extension were normal, bilaterally.  Thumb opposition showed trace weakness in the left but seemed intact on the right.  There was no true atrophy of the thenar or hypothenar eminence or the dorsal interosseus space.  Tone was normal, within restricted range of motion of the shoulders, wrists, and hands.  There was moderate weakness in both iliopsoas muscles, bilaterally.  The Veteran was able to stand up with mild assistance and ambulate unsteadily, but independently.

The clinical assessment included sensory motor uremic polyneuropathy, with presumed amyloid deposition from hemodialysis and associated amyloid neuropathy.  Bilateral medial mononeuropathies, left worse than right, were noted on the October 1997 VA nerve conduction study.  VA authorized a scooter and, when seen by the VA neurologist in November 1997, it was noted that his right lower extremity was chronically externally turned out.  The Veteran had amyloid neuropathy, and the assessment was uremic polyneuropathy with presumed amyloid deposition from hemodialysis and associated amyloid neuropathy.

Although, in 1995, the VA physician diagnosed peripheral neuropathy with right foot drop due to renal disease, manifested by mild foot drop and lateral rotation of the ankle with some abnormal walking, the Veteran's diagnosis was complicated by bilateral aseptic necrosis.  Although the more recent VA medical findings for the two years prior to his death described hand weakness and bilateral pain, peripheral pulses were intact and his hands were cool and pink.  Moderate weakness of the bilateral iliopsoas muscles and weakness and 5- weakness in the extensor hallucis longus, bilaterally, were noted.  However, the pertinent assessment was sensory motor uremic polyneuropathy with presumed amyloid deposition from hemodialysis and associated amyloid neuropathy for which service connection was not in effect at the time of death.  Moreover, granting separate ratings for the same residuals would constitute pyramiding, under 38 C.F.R. § 4.14.

However, there is no evidence of more than mild impairment attributed to the service-connected peripheral neuropathy with right foot drop for the entire claim/appeal period.  Thus, no staged rating is warranted. 

Because the preponderance of the evidence is against the claim for a rating in excess of 10 percent for peripheral neuropathy with right foot drop due to end-stage renal failure, for purposes of accrued benefits, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.   

6.  Increased ratings for arthropathy of the hands

The Veteran's arthropathy is rated as analogous to paralysis of the lower radicular group.  38 C.F.R. §§ 4.20, 4.124a, DC 8512, under which ratings for paralysis of the lower radicular group include the intrinsic muscles of the hand as well as the flexors of the wrist and fingers and under that code; evaluations are based upon either complete or incomplete paralysis, described above.

At the time of his death, the Veteran's left (minor) hand was evaluated as 40 percent disabling and his right (major) hand was rated at 50 percent disabling.  However, as stated above, the Board granted a 70 percent rating for the right hand arthropathy and a 60 percent rating for left-hand arthropathy, in its now-vacated May 2002 Board decision.  Notably, these are the maximum ratings allowable for the disabilities under DC 8512.  The RO implemented the grant of benefits with an effective date of February 28, 1994, in its June 2002 rating decision. 

However, from November 27, 1989, to February 27, 1994, the Veteran is in receipt of a 20 percent rating for right-hand arthropathy and a 40 percent rating for left-hand arthropathy.  It is notable that the earlier effective date of November 27, 1989, (from February 28, 1994) was granted in the March 1997 rating decision.  In a May 1997 type-written statement submitted with a VA Form 9, the Veteran wrote that, in response to the March 1997 rating decision (and SSOC), he was enclosing new evidence in support of his claims for increased disability (and effective date) and listed arthropathy of the hands among the issues.  He submitted a substantial amount of evidence in support of his appeal.  In light of the foregoing, this portion of the claim/appeal period must be considered as part of the appeal.    

Under DC 8512, mild incomplete paralysis of either upper extremity will be rated as 20 percent disabling.  38 C.F.R. §§ 4.20, 4.124a, DC 8512.  Moderate incomplete paralysis will be rated as 40 percent disabling in the major upper extremity and 30 percent in the minor upper extremity.  Id.  Severe incomplete paralysis of the lower radicular group of peripheral nerves will be rated as 40 percent disabling in the minor upper extremity and 50 percent disabling in the major upper extremity.  Id.  Complete paralysis of the lower radicular nerve group of the minor extremity, with all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers, paralyzed (substantial loss of use of hand) warrants a 60 percent evaluation for the minor extremity and a 70 percent evaluation for the major extremity.  Id.

The medical evidence of record indicates that, in March 1989, demonstrated increased impairment of mobility of his hands to the point that he was not able to make a fist with the left hand at all, and was quite limited with the right hand.  The Veteran also complained of not being able to use his fourth and fifth digits of the left hand.  The etiology of his symptomatology was unclear.  Later, in May 1989, he had considerable limitation of motion of his left hand.  On November 27, 1989, the Veteran's private physician, Dr. W, wrote that the Veteran was losing use of his left hand, noting pain and decreased range of motion.  He attributed the symptoms to arthropathy.  Also, in December 1989, Dr. W wrote that the Veteran complained of coolness of the hands and that they seemed a bit pale to him.  He assessed arthropathy and perhaps peripheral vasoconstriction.  In January 1990, the Veteran complained of joint pain and not being able to use his right hand.  Other medical evidence during the period from November 27, 1989, to February 27, 1994, contains similar complaints and findings.     

The Board has considered the evidence of record and the applicable law, and resolves reasonable doubt in finding that the Veteran's disabilities effectively resulted in loss of use of his left (minor) and right (major) hands from November 27, 1989, and warrant the maximum ratings possible under the applicable rating criteria, for the purpose of accrued benefits.  

Indeed, Dr. W in November 1989 wrote that the Veteran was losing use of his left hand.  The Board affords the finding significant probative weight.  It is further observed that two months later, in January 1990, the Veteran himself reported that he was not able to use his right hand.  He was competent to report that he was unable to use his right hand, and there is no indication that his report was not credible.  Given these findings in particular, which specifically indicate loss of use of the hands, and notwithstanding that some pertinent symptomatology was attributed to now service-connected bilateral carpal tunnel syndrome, the Board concludes, with resolution of reasonable doubt in the appellant's favor, that a 60 percent rating for the Veteran's left hand arthropathy, and a 70 percent rating for the right hand arthropathy, is warranted under Diagnostic Code 8512, for the purposes of accrued benefits.  These are the maximum ratings allowed for the Veteran's disability under the applicable regulation and rating criteria.  38 U.S.C.A. §§ 1155, 5107, 5121; 38 C.F.R. §§ 3.102, 3.1000, 4.68, 4.69, 4.124a, DC 8512.

In reaching the above conclusions, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign schedular evaluations higher than the ones assigned.
   
The Board has further considered whether any of the Veteran's claimed disabilities warrant referral for consideration of a higher rating on an extraschedular basis, under 38 C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after review of the record, the Board finds that any limitations on his employability due a particular disability have been contemplated in the currently assigned schedular ratings.  The evidence does not reflect that any of the claimed service-connected disabilities necessitated any frequent periods of hospitalization or caused marked interference with employment.  The record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant consideration of the assignment of an extraschedular rating.  Since application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

1.  An effective date earlier than October 15, 1979, for service connection for end-stage renal dialysis secondary to end- stage glomerulonephritis, for purposes of accrued benefits, is denied.

2.  An effective date earlier than November 27, 1989, for service connection for arthropathy of the left and right hands secondary to end-stage renal disease, for purposes of accrued benefits, is denied.

3.  An effective date earlier than October 15, 1979, for service connection for necrosis of the right and left hips secondary to end-stage renal disease, for purposes of accrued benefits, is denied.

4.  An effective date earlier than September 15, 1992, for service connection for bilateral cataracts, for purposes of accrued benefits, is denied.

5.  An effective date of March 30, 1993, for service connection for osteoporosis of the ribs and toes secondary to end-stage renal disease, for purposes of accrued benefits, is granted, subject to the laws and regulations governing the payment of monetary awards.

6.  An effective date of March 30, 1993, for service connection for peripheral neuropathy with right foot drop secondary to end-stage renal disease, for purposes of accrued benefits, is granted, subject to the laws and regulations governing the payment of monetary awards.

7.  An effective date earlier than June 18, 1989, for service connection for peritonitis secondary to end-stage renal disease, for purposes of accrued benefits, is denied.

8.  An effective date earlier than May 19, 1994, for service connection for hypothyroidism with orthostatic hypertension, for purposes of accrued benefits, is denied.

9.  A rating in excess of 10 percent for necrosis of the left hip, for purposes of accrued benefits, is denied.

10.  A rating in excess of 40 percent for necrosis of the right hip from May 19, 1994, for purposes of accrued benefits, is denied.

11.  A 10 percent rating for peritonitis, for purposes of accrued benefits, is granted for the portion of the claim/appeal period from June 18, 1989, to May 18, 1994, subject to the laws and regulations governing the award of monetary benefits. 

12.  A rating in excess of 10 percent for service-connected peritonitis from May 19, 1994 forward, for purposes of accrued benefits, is denied.  

13.  An increased (compensable) rating for hypothyroidism with orthostatic hypotension, for purposes of accrued benefits, is denied.

14.  A rating in excess of 10 percent for osteoporosis of the ribs and toes, for purposes of accrued benefits, is denied.

15.  A rating in excess of 10 percent for peripheral neuropathy with right foot drop, for purposes of accrued benefits, is denied.

16.  A 70 percent evaluation for arthropathy of the right hand, for purposes of accrued benefits, is granted for the portion of the claim/appeal period from November 27, 1989, to February 28, 1994, subject to the laws and regulations governing the award of monetary benefits.

17.  A 60 percent evaluation for arthropathy of the left hand, for purposes of accrued benefits, is granted for the portion of the claim/appeal period from November 27, 1989, to February 28, 1994, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In its September 2004 Order, the Court directed the Board, to the extent that it found that increased ratings were warranted for certain conditions, to adjudicate the issue of entitlement to accrued benefits on that basis, to include entitlement to a higher rating of SMC under 38 U.S.C.A. § 1114 if applicable.  The Court noted that the Secretary had acknowledged the Veteran was receiving SMC at the time of his death at the section 1114(m) rate, and that accrued benefits could potentially be available based upon the grant of SMC at a rate higher than 38 U.S.C.A. § 1114(m).  

In light of the grant of increased ratings for arthropathy of the left and right hands and peritonitis herein, and pursuant to the Court's order, the Board finds that a remand is required for consideration of whether accrued benefits are available based on a higher rate of SMC.  

Accordingly, the case is REMANDED for the following actions:

After implementing the substantive parts of this decision, above, adjudicate the issue of entitlement to a higher rate of SMC under 38 U.S.C.A. § 1114, for accrued benefits purposes, as pursuant to the September 2004 Court Order.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


